Exhibit 10.1

 

Execution Version

 

CONTRIBUTION AND SALE AGREEMENT

 

Among

 

W. COPLEY BOSTON CORPORATION,

a Delaware corporation

 

- and -

 

SCG COPLEY SQUARE LLC,

a Delaware limited liability company

 

- and -

 

LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

- and -

 

LASALLE HOTEL PROPERTIES,

a Maryland real estate investment trust

 

- and -

 

LASALLE HOTEL LESSEE, INC.

an Illinois corporation

 

August 12, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. Interpretation    2 1.1      Defined Terms    2 1.2     
Interpretation    10 1.3      Schedules    11 Article 2. Contribution and
Redemption; Adjustments; Earnest Money    12 2.1      Pre-Closing Restructuring
   12 2.2      Acquisition of Interests in the Company by the Partnership    13
2.3      Closing Date Transactions and Payment of the Closing Date Consideration
   14 2.4      Working Capital Adjustments    15 2.5      Principles for
Preparation of Working Capital Statements    18 2.6      Adjustment for Accounts
Receivable    21 2.7      Earnest Money    22 Article 3. Representations and
Warranties of the Transferors    23 3.1      General Representations and
Warranties    23 3.2      Securities Act and Other Representations and
Agreements    29 Article 4. Representations and Warranties of the Partnership,
the REIT and LaSalle Lessee    30 4.1      General Representations and
Warranties    30 4.2      Representations to SCG    33 Article 5. Conditions to
Closing    36 5.1      Completion of Due Diligence; Title    36 5.2     
Conditions to the Obligation of the Partnership to Close    37 5.3     
Conditions to the Obligation of the Transferors to Close    39 5.4     
Additional Conditions to the Obligation of the Transferors to Close    40 5.5
     Adjournment of Closing in Certain Circumstances    41 Article 6. Operation
of the Project Prior to Closing; Other Covenants    41 6.1      Interim
Covenants    41 6.2      Miscellaneous Interim and Other Covenants    42 Article
7. Closing    46 7.1      Place and Time of Closing    46 7.2      Actions    46
7.3      Closing Deliveries to Partnership    47 7.4      Closing Deliveries to
Transferors    48 7.5      Closing Deliveries to SCG    49 7.6      Expenses   
50

 

- ii -



--------------------------------------------------------------------------------

Article 8. Indemnification    51 8.2      Indemnification Obligations of the
Partnership    52 8.3      Claim Procedures    54 8.4      Defense of Claim   
54 8.5      Right to Contest    55 8.6      Insurance    55 8.7      Limitation
of Liability; Indemnity Escrow Agreement    56 8.8      Several Obligations of
Transferors    57 8.9      Exclusivity of Indemnity    57 Article 9. Damage and
Destruction; Condemnation    58 9.1      Damage and Destruction    58 9.2     
Condemnation    59 Article 10. Tax Reduction Proceedings    60 Article 11.
Termination    60 11.1      Termination    60 Article 12. Miscellaneous    62
12.1      Waiver    62 12.2      Brokers    62 12.3      Survival; Further
Instruments    62 12.4      No Third Party Benefits    63 12.5      Entire
Agreement    63 12.6      Waivers    63 12.7      Successors and Assigns    63
12.8      Amendments    64 12.9      Severability    64 12.10     
        Counterparts    64 12.11              Governing Law; Consent to
Jurisdiction    64 12.12              Notices    64 12.13     
        Attorney’s Fees    66

 

- iii -



--------------------------------------------------------------------------------

CONTRIBUTION AND SALE AGREEMENT

 

THIS CONTRIBUTION AND SALE AGREEMENT is made as of the 12th day of August, 2005,
by and among W. COPLEY BOSTON CORPORATION, a Delaware corporation (“WCBC”), SCG
COPLEY SQUARE LLC, a Delaware limited liability company (“SCG” and, together
with WCBC, the “Transferors”), LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (the “Partnership”), LASALLE HOTEL PROPERTIES, a
Maryland real estate investment trust (the “REIT”), and LASALLE HOTEL LESSEE,
INC., an Illinois corporation (“LaSalle Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, initially capitalized terms used in these Recitals and not otherwise
defined herein have the meanings ascribed to them in Section 1.1 of this
Agreement;

 

WHEREAS, the Transferors, together with Urban (collectively, the “Current
Owners”), are the indirect owners of all of the outstanding limited liability
company interests in Westban Hotel Investors, LLC, a Delaware limited liability
company (the “Company”);

 

WHEREAS, the Company is the tenant under the Master Lease relating to, and is
the owner of, the hotel known as The Westin Copley Place in Boston,
Massachusetts;

 

WHEREAS, upon completion of the pre-closing transactions contemplated by Section
2.1 of this Agreement (the “Restructuring”), including the liquidation of Westin
Copley Place Hotel Venture, the redemption (the “Redemption”) of the interest in
Westban Hotel Venture, a Massachusetts general partnership (“Westban Venture”),
held by Urban, and the liquidation of the Westban Venture, the Transferors will
be the direct owners of all of the outstanding limited liability company
interests in the Company;

 

WHEREAS, following completion of the Restructuring, the Transferors desire to
contribute to the Partnership and LaSalle Lessee, and the Partnership and
LaSalle Lessee desire to acquire from the Transferors, all of the outstanding
limited liability company interests in the Company (the “Transferred
Interests”), following which the Partnership and LaSalle Lessee shall become the
sole owners of all of the outstanding limited liability company interests in the
Company, in each case on the terms and conditions set forth in this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the respective undertakings
of the parties hereinafter set forth, it is hereby agreed:

 

ARTICLE 1. INTERPRETATION.

 

1.1 Defined Terms. Wherever used in this Agreement, the words and phrases set
forth below shall have the meanings set forth below, unless the context clearly
requires otherwise:

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

“Accounts Receivable Statement” has the meaning ascribed thereto in Section
2.6(a).

 

“Accredited Investor” means a Person who qualifies as an “accredited investor”
as defined in relevant securities laws, including under Rule 501 of the 1933
Act.

 

“Affiliate” means, when used with reference to a specified Person, (i) if such
Person is an individual, any member of the immediate family of such Person or
any trust for the benefit of such Person or any member of the immediate family
of such Person, or (ii) any Person directly or indirectly controlled by,
controlling or under common control with the Person in question. The term
“control” means, for purposes of this definition, with respect to any Person,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in The City of New York are permitted or required to be closed.

 

“Chilled Water Agreement” means the Chilled Water Agreement entered into as of
February 3, 1982 by and between Marriott Urban Boston Venture and UIDC of
Massachusetts, Inc., a Delaware corporation.

 

“Claim Notice” has the meaning ascribed thereto in Section 8.3.

 

“Class C Preferred Units” means the Class C Preferred Units of the Partnership
having the terms, including the redemption right, set forth in Schedule 7.5(a),
to be issued by the Partnership to SCG pursuant to this Agreement.

 

“Closing” means the closing at which the Transferors convey title to the
Transferred Interests to the Partnership, and the Partnership pays the
Transferors the consideration specified herein, in each case on the terms set
forth in Article 2.

 

“Closing Date” means August 31, 2005, or such other date as shall otherwise be
agreed upon by the parties for the Closing; provided, however, that the Closing
Date shall not be later than October 3, 2005 and that, at the request of the

 

-2-



--------------------------------------------------------------------------------

Transferors made on or prior to August 26, 2005, the Closing Date may be changed
to September 1, 2005 (it being understood and agreed that the Closing Date shall
in any event be the day following the “Closing Date” under the Redemption
Agreement).

 

“Closing Date Consideration” has the meaning ascribed thereto in Section 2.2.

 

“Closing Working Capital” has the meaning ascribed thereto in Section 2.4(b).

 

“Closing Working Capital Statement” has the meaning ascribed thereto in Section
2.4(b).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collected Accounts” has the meaning ascribed thereto in Section 2.6(a).

 

“Company” has the meaning ascribed thereto in the Recitals to this Agreement.

 

“Confidentiality Agreement” means the confidentiality agreement dated May 17,
2005 made between the Partnership and the Current Owners.

 

“Consumables” shall mean, collectively, all (i) food and beverages (including
alcoholic and non-alcoholic beverages) owned by the Company, (ii) engineering,
maintenance and housekeeping supplies (including soap, cleaning materials and
matches) owned by the Company, and (iii) stationery, printing supplies and other
supplies of any kind owned by the Company.

 

“Contribution Events” has the meaning ascribed thereto in Section 2.1.

 

“Current Assets” has the meaning ascribed thereto in Section 2.4(g).

 

“Current Liabilities” has the meaning ascribed thereto in Section 2.4(g).

 

“Current Owners” has the meaning ascribed thereto in the Recitals to this
Agreement.

 

“Defeasance” means the defeasance of the indebtedness incurred under and
evidenced by the Existing Financing Documents to be completed immediately prior
to the consummation of the transactions contemplated by the Redemption
Agreement.

 

“Earnest Money” has the meaning ascribed thereto in Section 2.7.

 

“Earnest Money Escrow Agreement” means the escrow agreement of even date
herewith made among the Partnership, as depositor, the Title Company, as escrow
agent, and the Transferors.

 

“Effective Time” has the meaning ascribed thereto in Section 2.4(a).

 

-3-



--------------------------------------------------------------------------------

“Equipment Leases” has the meaning ascribed thereto in Section 3.1(m).

 

“ERISA” has the meaning ascribed thereto in Section 3.1(q).

 

“Escrow Fund” has the meaning ascribed thereto in the Indemnity Escrow
Agreement.

 

“Estimated Closing Working Capital” has the meaning ascribed thereto in Section
2.4(a).

 

“Estimated Working Capital Statement” has the meaning ascribed thereto in
Section 2.4(a).

 

“Existing Financing Documents” means, collectively, the promissory note dated
August 14, 2003 in the original principal amount of $82,000,000 issued by the
Company in favor of Merrill Lynch, together with the security agreements and
other agreements entered into in connection therewith, including the mortgage,
security agreement and assignment of leases and rents made as of August 14, 2003
by the Company in favor of Merrill Lynch.

 

“Expenses” has the meaning ascribed thereto in Section 8.2(e).

 

“Furniture, Fixtures and Equipment” or “FF&E” means, collectively, all tangible
personal property, excluding the Consumables, owned by the Company, located at
the Project and used in connection with the ownership, operation and maintenance
of the Project. The FF&E shall include all fixtures, furniture, furnishings,
fittings, televisions, art work, vehicles, equipment, computer hardware and
non-proprietary software, machinery, apparatus, appliances, china, glassware,
linens, silverware, keys and uniforms owned by the Company and used in
connection with the ownership, operation and maintenance of the Project.

 

“GAAP” means U.S. generally accepted accounting principles and practices
consistently applied for all periods.

 

“Governmental Authority” means any federal, state, county or municipal court,
tribunal, government, or any department, agency, bureau, board or commission,
regulatory authority, or other governmental or similar type body, subdivision or
instrumentality obtaining authority therefrom or created pursuant to any Law.

 

“Improvements” means all buildings, structures, fixtures and other improvements
located or erected on the Land, including the hotel which is commonly known as
“The Westin Copley Place.”

 

“Indemnified Party” has the meaning ascribed thereto in Section 8.3.

 

“Indemnifying Party” has the meaning ascribed thereto in Section 8.3.

 

-4-



--------------------------------------------------------------------------------

“Indemnity Escrow Agent” means an escrow agent under the Indemnity Escrow
Agreement jointly selected by the Transferors and the Partnership, which
Indemnity Escrow Agent shall be the same agent as the escrow agent under the
“Indemnity Escrow Agreement” under the Redemption Agreement.

 

“Indemnity Escrow Agreement” means the indemnity escrow agreement, substantially
in the form of Schedule B hereto, to be executed and delivered by the
Transferors, the Partnership and the Indemnity Escrow Agent on the Closing Date.

 

“Independent Auditor” has the meaning ascribed thereto in Section 2.4(c).

 

“Interest Rate Option Agreement” has the meaning ascribed thereto in Section
2.5(k).

 

“Knowledge of the Partnership”, or words of similar import, means the actual
knowledge, without duty of inquiry, of Michael Barnello, Alfred Young or Hans
Weger.

 

“Knowledge of the Transferors”, or words of similar import, means the actual
knowledge, without duty of inquiry, of Robert French, Gerard Teto, Rick Kleeman,
Madison Grose or Patrick Meara.

 

“Land” means the interests of the Company under the Master Lease relating to the
real property located at 10 Huntington Avenue in Boston, Massachusetts, more
particularly described on Schedule A hereto, including all adjacent roadways,
rights-of-way and alleys and any other rights appurtenant to any such real
property, in each case to the extent the Company, as lessee under the Master
Lease, has an interest therein.

 

“Law” or “Laws” means any applicable federal, state, foreign or local law,
statute, ordinance, rule, code, regulation, order, judgment or decree.

 

“Lien” means any lien, mortgage, charge, option, security interest, tax lien
(other than for Taxes not yet due and payable), pledge, encumbrance, conditional
sale or title retention arrangement or any agreement to create or confer any of
the foregoing, in each case whether arising by agreement or under any statute or
law or otherwise.

 

“Loan Opinions” has the meaning ascribed thereto in Section 6.2(h).

 

“Management Agreement” means the management agreement dated October 30, 1980
made between Westban Venture, as owner, and Westin Hotel Company, as operator,
as amended by the first amendment dated July 15, 1981, the second amendment
dated January 1, 1992 and the third amendment dated December 20, 1995, and
assigned by the two-tier assignment and assumption of agreements dated December
31, 1997 made between Westin Hotel Company, as assignor, Westin Boston
Management Holding Co., as first tier assignee, and Westin

 

-5-



--------------------------------------------------------------------------------

Boston Management Co., as second tier assignee and predecessor-in-interest to
the Operator, as assigned by the Assignment and Assumption of Management
Agreement, dated as of August 14, 2003, between Westban Venture and the Company,
as amended by the fourth amendment thereto, dated as of August 12, 2005.

 

“Management Agreement Amendment” means the fourth amendment to the Management
Agreement, dated August 12, 2005.

 

“Master Lease” means the Lease of Air Rights and Certain Easements dated as of
December 22, 1978 by and between the Massachusetts Turnpike Authority, as
Landlord and Urban, as Tenant; as amended and restated as of January 31, 1980
and modified by Technical Memoranda dated November 12,1980, December 15, 1980
and May 18, 1981, notice of which is recorded with the Suffolk Registry of Deeds
in Book 9804, Page 1 and filed with the Suffolk Registry District of the Land
Court as Document No. 356809; the Sublease dated July 15, 1981 by and between
Urban, as Landlord, and Westban Venture, as Tenant, notice of which is recorded
with said Deeds in Book 9805, Page 129 and filed with said Registry District as
Document No. 356834; as affected by a Non-Disturbance, Recognition and Direct
Leasing Agreement dated July 15, 1981 by and among the Massachusetts Turnpike
Authority, Urban and Westban Venture, recorded with said Deeds in Book 9805,
Page 141, and filed with said Registry District as Document No. 356835; as
further affected by a Notice of Direct Lease and Reconstitution Agreement dated
November 20, 1986 by and among the Massachusetts Turnpike Authority, Urban,
Westban Venture and Westin Copley Place Hotel Venture, recorded with said Deeds
in Book 13145, Page 295, and filed with said Registry District as Document No.
414687; as assigned by Assignment and Assumption of Ground Lease dated as of
August 14, 2003 by and between Westban Venture and the Company, recorded with
said Deeds on August 15, 2003 in Book 32456, Page 56, and filed with said
Registry District on August 15, 2003 as Document No. 663899.

 

“Merrill Lynch” means Merrill Lynch Mortgage Lending, Inc.

 

“NYSE” means the New York Stock Exchange.

 

“Operator” means Westin North America Management Company, as
successor-in-interest to Westin Boston Management Co.

 

“Ownership Limit Waiver Certification” has the meaning ascribed in Section
7.5(g).

 

“Partnership Agreement” has the meaning ascribed thereto in Section 3.2(a).

 

“Partnership Indemnified Parties” has the meaning ascribed thereto in Section
8.1.

 

“Permitted Exceptions” has the meaning ascribed thereto in Section 5.1(b).

 

-6-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited partnership, limited
liability company, limited liability partnership, general partnership, joint
stock company, joint venture, real estate investment trust, association,
company, trust, bank, trust company, land trust, vehicle trust, business trust
or other organization irrespective of whether it is a legal entity, or any
government or agency or political subdivision thereof.

 

“Personal Property” means, subject to Permitted Exceptions and the rights of
third parties under the Master Lease and the Management Agreement, all tangible
and intangible personal property now or hereafter located at the Project and
used in connection with the operation of the Project, including (i) all building
and construction materials, equipment, appliances, machinery and personal
property owned by the Company and used in connection with the operation of the
Project, (ii) the Consumables, (iii) the Furniture, Fixtures and Equipment, (iv)
all permits, licenses, certificates and approvals issued to the Company in
connection with the Project, (v) all rights of the Company, the Current Owners
and Westban Venture to use the name of the Project and all other names, logos
and designs used in connection with the Project, including the Project’s bars,
restaurants, banquet rooms and meeting rooms, (vi) the right to use the
Project’s telephone numbers and post office boxes, (vii) all booking agreements,
(viii) all service marks and trademarks, (ix) all prepaid assets, including
prepaid advertising and sales materials, (x) all plans and specifications,
operating manuals, guaranties and warranties and any other items used in the
operation of the Project, (xi) all books and records pertaining to the Project,
including all documents relating to guests at the Project and employees at the
Project, and (xii) any vehicles used in the operation of the Project; provided,
however, the Personal Property does not include (a) any personal property owned
by tenants under the Tenant Leases, (b) any personal property owned by the
Operator, (c) any personal property owned by utility companies servicing the
Project, (d) any personal property owned by lessors under the Equipment Leases,
and (e) tools and equipment used by vendors in providing services under the
Service and Supply Contracts.

 

“Pinnacle” means Pinnacle Realty Investments.

 

“Pro-forma Title Policy” has the meaning ascribed thereto in Section 5.1(b).

 

“Pro Rata Portion” means, with respect to a Transferor, the respective
percentage set forth opposite the name of such Transferor under the caption “Pro
Rata Portion” on Schedule C hereto.

 

“Project” means, collectively, the Land, the Personal Property and the
Improvements.

 

“Project Agreements” means, collectively, the Existing Financing Documents, the
Service and Supply Contracts, the Permitted Exceptions, the Tenant Leases, the
Equipment Leases and any other lease, rental agreement, loan agreement, loan
commitment, mortgage, deed of trust, easement, covenant or agreement affecting
the Company’s interest in the Project or any part thereof.

 

-7-



--------------------------------------------------------------------------------

“Project Material Adverse Change” or “Project Material Adverse Effect” means (i)
when used to qualify a representation or warranty of the Transferors contained
herein, an adverse change or effect on the business, financial condition or
results of operations of the Company and the Project, taken as a whole, which,
together with all other breaches of such representation or warranty, would
result in costs or damages to the Company, the Project or the Partnership in an
amount exceeding one hundred thousand dollars ($100,000) and (ii) as used in the
condition to the obligation of the Partnership set forth in Section 5.2(b), an
adverse change or effect on the business, financial condition or results of
operations of the Company and the Project, taken as a whole, which, when taken
with all other Material Adverse Changes or Material Adverse Effects on the
Partnership, the Company and the Project, would result in costs or damages to
the Partnership, the Company or the Project in an amount exceeding five million
dollars ($5,000,000).

 

“Project Pro Rata Portion” means, with respect to a Current Owner, the
respective percentage set forth opposite the name of such Current Owner under
the caption “Project Pro Rata Portion” on Schedule D hereto.

 

“REA Agreement” means, collectively, the Easement Agreement made as of February
22, 1982 by and among Urban Investment and Development Co., a Delaware
corporation, UIDC of Massachusetts, Inc., a Delaware corporation, Westban Hotel
Venture, a Massachusetts general partnership, and Marriott Urban Boston Venture,
a Massachusetts general partnership.

 

“Recipient Units” has the meaning ascribed thereto in Section 4.2(a).

 

“Redemption” has the meaning ascribed thereto in the Recitals to this Agreement.

 

“Redemption Agreement” means the redemption agreement, dated as of the date
hereof, between Urban and Westban Venture.

 

“Refinancing Debt” means the mortgage loan to be incurred by the Company and
provided by a third-party unrelated to the Partnership or the REIT prior to the
Closing in connection with the Defeasance and the transactions contemplated by
the Redemption Agreement.

 

“Refinancing Documents” means the loan agreement, promissory note, mortgage and
other security and other agreements to be entered into in connection with the
Refinancing Debt.

 

“Registration Rights Agreement” has the meaning ascribed thereto in Section
7.5(e).

 

“REIT Class C Preferred Shares” means the Class C Preferred Shares of beneficial
interest, $0.01 par value per share, of the REIT, having the terms set forth on
Schedule 7.5(a) issuable in exchange for the Class C Preferred Units in
accordance with the terms thereof.

 

-8-



--------------------------------------------------------------------------------

“REIT Group Material Adverse Change” or “REIT Group Material Adverse Effect”
means a material adverse change or effect on the business, financial condition
or results of operations of the REIT Group, taken as a whole.

 

“REIT Group” means, collectively, the REIT, the Partnership and LaSalle Lessee.

 

“REIT Reports” has the meaning ascribed thereto in Section 4.2(b).

 

“Reorganization Events” has the meaning ascribed thereto in Section 2.1.

 

“Restructuring” has the meaning ascribed thereto in the Recitals to this
Agreement.

 

“SCG Closing Date Consideration” has the meaning ascribed thereto in Section
2.3(a).

 

“SEC” means the Securities and Exchange Commission.

 

“Section 1445” has the meaning ascribed thereto in Section 3.1(u)(i).

 

“Service and Supply Contracts” has the meaning ascribed thereto in Section
3.1(l).

 

“Special Finance Counsel” has the meaning ascribed thereto in Section 6.2(h).

 

“Subsequent REIT Reports” has the meaning ascribed thereto in Section 4.2(b).

 

“Subsidiary” means (a) any entity of which the REIT owns directly or indirectly
(x) at least a majority of the outstanding capital stock (or other shares of
beneficial interest) or (y) at least a majority of the partnership, membership
or other similar equity interests; or (b) any entity in which any member of the
REIT Group (or other specified entity) is a general partner, including the
Partnership.

 

“Survey” has the meaning ascribed thereto in Section 5.1(b).

 

“Taking” has the meaning ascribed thereto in Section 9.2.

 

“Tax Protection Agreement” has the meaning ascribed thereto in Section 7.5(f).

 

“Tax Return” means all federal, state, local and foreign income, franchise,
sales and other tax returns.

 

“Taxes” means all taxes, charges, fees, levies or other assessments, including
all net income, gross income, gross receipts, sales, use, service, service use,
ad valorem, transfer, franchise, profits, license, lease, withholding, social
security, payroll, employment, excise, estimated, severance, stamp, recording,
occupation,

 

-9-



--------------------------------------------------------------------------------

real and personal property, gift, windfall profits or other taxes, customs,
duties, fees, assessments or charges of any kind whatsoever, whether computed on
a separate, consolidated, unitary, combined or other basis, together with any
interest, fines, penalties, additions to tax or other additional amounts imposed
thereon or with respect thereto imposed by any taxing authority (domestic or
foreign).

 

“Tenant Leases” has the meaning ascribed thereto in Section 3.1(n).

 

“Title Commitment” has the meaning ascribed thereto in Section 5.1(b).

 

“Title Company” means First American Title Insurance Company (Chicago office).

 

“Transaction Agreements” means, collectively, this Agreement and each other
agreement entered into in connection with the implementation of the transactions
(other than the Restructuring) contemplated hereby, including the Registration
Rights Agreement and the Tax Protection Agreement.

 

“Transaction Events” has the meaning ascribed thereto in Section 2.1.

 

“Transferor Indemnified Parties” has the meaning ascribed thereto in Section
8.2(a).

 

“Transferors” has the meaning ascribed thereto in the first paragraph of this
Agreement.

 

“Transferred Interests” has the meaning ascribed thereto in the Recitals to this
Agreement.

 

“Urban” means Urban Investment and Development Co., an Illinois general
partnership.

 

“WCBC Closing Date Consideration” has the meaning ascribed thereto in Section
2.3(b).

 

“Westban Venture” has the meaning ascribed thereto in the Recitals to this
Agreement.

 

“Working Capital” has the meaning ascribed thereto in Section 2.4(g).

 

“Working Capital Statements” has the meaning ascribed thereto in Section 2.5.

 

1.2 Interpretation. For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

 

  (a) the terms defined in this Agreement have the meanings ascribed to them
herein and include the plural as well as the singular and the use of any gender
herein shall include the other gender;

 

-10-



--------------------------------------------------------------------------------

  (b) the captions used in this Agreement are inserted for convenience only and
are in no way intended to describe, interpret, define or limit the scope or
content of this Agreement or any provision hereof;

 

  (c) the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;

 

  (d) the term “include” or “including” shall mean without limitation by reason
of enumeration and shall not be interpreted restrictively;

 

  (e) each reference to an “Article” of this Agreement shall include all
Sections of such Article and, similarly, each reference to a “Section” shall
include all subsections of such Section;

 

  (f) unless otherwise expressly provided in this Agreement, all monetary
amounts used herein are expressed in US dollars; and

 

  (g) the words “ordinary course of business consistent with past practice” (or
words of similar import), when used in respect of the Company, mean and refer to
the nature, manner and extent of the business and operations of such entity, as
such business and operations have been conducted prior to the date hereof.

 

1.3 Schedules. The following Schedules are attached to and form part of this
Agreement:

 

Schedule A    -      Legal Description of the Land Schedule B    -      Form of
Indemnity Escrow Agreement Schedule C    -      Pro Rata Portion Schedule D    -
     Project Pro Rata Portion Schedule 2.1-A    -      Pre-Closing Consents and
Approvals Schedule 2.1-B    -      Reorganization Events Schedule 2.5    -     
Working Capital Schedule 2.5(i)           Capital Expenditure Projects Schedule
3.1(b)    -      Transferor Consents, Breaches Schedule 3.1(g)    -     
Condition of Project Schedule 3.1(h)    -      Permits and Legal Compliance
Schedule 3.1(i)    -      Legal Proceedings Schedule 3.1(l)    -      Service
and Supply Contracts Schedule 3.1(m)    -      Equipment Leases Schedule 3.1(n)
   -      Tenant Leases Schedule 3.1(o)    -      Labor Contracts
Schedule 3.1(p)    -      Environmental Reports

 

-11-



--------------------------------------------------------------------------------

Schedule 3.1(r)

   -      Estoppel under Management Agreement

Schedule 3.1(s)

   -      Master Lease

Schedule 3.1(t)

   -      Existing Financing Documents

Schedule 4.1(b)

   -      REIT Group Consents, Breaches

Schedule 4.1(c)

   -      Other REIT Group Consents

Schedule 4.2(e)

   -      Capitalization of the REIT Group

Schedule 4.2(f)

   -      Tax Matters of the REIT Group

Schedule 5.1(b)

   -      Form of Pro-Forma Title Policy

Schedule 5.2(d)

   -      Form of Affidavit to Title Company

Schedule 5.2(e)

   -      Form of Assignment and Assumption Agreement

Schedule 5.3(c)

   -      Certain Consents

Schedule 6.2(a)

   -      Form of Master Lease Estoppel Certificate

Schedule 6.2(c)

   -      Terms of Refinancing Debt

Schedule 7.3(b)

   -      Form of FIRPTA Certificate

Schedule 7.3(e)

   -      Form of Assignment of Transferred Interests

Schedule 7.3(g)

   -      Form of Trademark Assignment

Schedule 7.5(a)

   -      Forms of Articles Supplementary and Amendment to the Partnership
Agreement

Schedule 7.5(c)

   -      Form of Legal Opinion

Schedule 7.5(e)

   -      Form of Registration Rights Agreement

Schedule 7.5(f)

   -      Form of Tax Protection Agreement

Schedule 7.5(g)

   -      Form of Ownership Limit Waiver Certification

Schedule 8.7(c)

   -      Certain Litigation

 

ARTICLE 2. CONTRIBUTION AND REDEMPTION; ADJUSTMENTS; EARNEST MONEY.

 

2.1 Pre-Closing Restructuring. As of the day immediately prior to the
consummation of the transactions contemplated by this Agreement, the Transferors
shall, subject to the terms and conditions set forth herein and subject to the
completion of the Defeasance, the incurrence of the Refinancing Debt and the
receipt of the consents and approvals set forth in Schedule 2.1-A hereto, cause
the Redemption to occur. Each of the Transferors, the Partnership and the REIT
agrees that, subject to the terms and conditions of this Agreement, they will
cooperate with, and provide reasonable assistance to, each other with a view to
causing each of the events contemplated by the Redemption Agreement to occur
prior to the Redemption (the “Reorganization Events”) to be completed with legal
effect prior to the Closing under the Redemption Agreement. Immediately
following the completion of the Reorganization Events, the Redemption will be
completed and, on the Closing Date the distribution of the limited liability
company interests in the Company held by Westban Venture to SCG and WCBC will
occur and, subject to the terms and conditions of this Agreement, the parties
shall cause the actions described in steps 1-7 of Schedule 2.1-B, and the other
transactions contemplated by this Agreement (the “Contribution Events”), to be
completed. Each of the Transferors, the Partnership and the REIT further agrees
that the consummation of the Reorganization Events, the Redemption and the
Contribution Events (collectively, the “Transaction Events”) will be initiated
only if the parties are reasonably certain that all of the

 

-12-



--------------------------------------------------------------------------------

conditions to the occurrence of each of them will be satisfied and that it is
reasonably likely that such Transaction Events will be consummated. Accordingly,
each of the Transferors, the Partnership and the REIT agrees that it will
provide to the other parties hereto, on the Closing Date and prior to the
release of the documents and funds from escrow, an acknowledgement that all of
the conditions to its obligations to consummate the transactions contemplated by
this Agreement have been satisfied, and that each of the parties shall be
entitled to rely on such acknowledgement. Without limitation of the foregoing,
each of the Transferors, the Partnership and the REIT agrees that upon the
effectiveness of any one of the Transaction Events hereunder or under the
Redemption Agreement (including as set forth in the penultimate paragraph of
Section 2.2 of the Redemption Agreement), they will make all commercially
reasonable efforts to ensure the completion of all other Transaction Events and
will not take any steps to adjourn, delay or interfere with the process in any
way.

 

2.2 Acquisition of Interests in the Company by the Partnership. As of the day
immediately following completion of the Redemption and the other pre-closing
transactions described in Section 2.1, on the Closing Date, the Partnership will
acquire from the Transferors ninety-nine percent (99%) of the outstanding
Transferred Interests, and LaSalle Lessee will acquire one percent (1%) of the
outstanding Transferred Interests from WCBC, through the consummation of the
contribution or assignment of the Transferred Interests pursuant to Section 2.3.
The aggregate amount to be received by the Transferors on Closing in connection
with such transactions (the “Closing Date Consideration”) shall be an amount
equal to the sum of the following:

 

  (a) $119,086,462.05 being the agreed aggregate equity value of the limited
liability company interests in the Company held by the Transferors after giving
effect to the Redemption (which agreed net equity value shall not, except as
expressly set forth in the penultimate paragraph of this Section 2.2, be subject
to adjustment), assuming that the outstanding principal amount of the
indebtedness of the Company under the Existing Financing Documents immediately
prior to the Defeasance is $78,791,908.24 and without giving effect to the
incurrence of the Refinancing Debt or the receipt or the application of the
proceeds thereof; and

 

  (b) the Transferors’ aggregate Project Pro Rata Portions of the Estimated
Closing Working Capital (which may be negative) shown on the Estimated Working
Capital Statement.

 

In the event that the outstanding principal amount of the indebtedness of the
Company under the Existing Financing Documents immediately prior to the
Defeasance exceeds $78,791,908.24, then the Closing Date Consideration shall be
decreased by an amount equal to the Transferors’ aggregate Project Pro Rata
Portions of such excess. In the event that the outstanding principal amount of
the indebtedness of the Company under the Existing Financing Documents
immediately prior to the Defeasance is less than $78,791,908.24, then the
Closing Date Consideration shall be increased by an amount equal to the
Transferors’ aggregate Project Pro Rata Portions of such shortfall. The amount
of any such adjustment to the Closing Date Consideration shall be allocated

 

-13-



--------------------------------------------------------------------------------

between the Transferors in accordance with their respective Pro Rata Portions
and shall be in the same form of consideration as set out in Section 2.3
(immediately available funds in the case of WCBC, and Class C Preferred Units in
the case of SCG, with the number of such Class C Preferred Units to be
calculated by using a value per Class C Preferred Unit of $25.00).

 

The Closing Date Consideration shall be paid in accordance with Section 2.3 and
shall, to the extent provided therein, be adjusted in accordance with Sections
2.4, 2.5, 2.6 and 2.7 or as otherwise provided in this Agreement.

 

2.3 Closing Date Transactions and Payment of the Closing Date Consideration.
Upon the terms and subject to the conditions of this Agreement, at the Closing
the Partnership and LaSalle Lessee, neither of which is a disregarded entity
under the Code, shall acquire from the Transferors, and the Transferors shall
contribute or assign to the Partnership and LaSalle Lessee (it being understood
and agreed that the Transferors will contribute ninety-nine percent (99%) of the
Transferred Interests to the Partnership and that WCBC will assign one percent
(1%) of the Transferred Interests to LaSalle Lessee), all of such Transferor’s
Transferred Interest (i.e., on a collective basis, 100% of the outstanding
limited liability company interests in the Company on the Closing Date) in
exchange for the delivery of the Closing Date Consideration in the following
manner:

 

  (a) to SCG, (i) a number of Class C Preferred Units equal to the result
obtained by dividing (A) $58,543,231.02 (the “SCG Closing Date Consideration”)
by (B) $25.00; and

 

  (b) to WCBC, an amount in cash equal to $60,543,231.03, 98% of which will be
paid by the Partnership and 2% of which will be paid by LaSalle Lessee (the
“WCBC Closing Date Consideration”).

 

The obligation of the Partnership and LaSalle Lessee (it being understood that
all references in the remainder of this Article 2 to “the Partnership” shall,
where the context requires, also be deemed to include LaSalle Lessee) to proceed
with each of the foregoing transactions is subject to the conditions set forth
herein, and if the conditions to the obligations of the Partnership to
consummate the transactions contemplated hereby shall not have been satisfied,
the Partnership shall have the right to terminate this Agreement and obtain a
refund of the Earnest Money in addition to any other remedies it may have under
the terms of this Agreement; provided, however, that such conditions shall be
deemed to have been waived if the failure of such condition to be satisfied
results from any act or omission of the Partnership in violation of this
Agreement. Without limitation of the foregoing, each of the Transferors, the
Partnership and REIT agrees that none of the transactions contemplated by this
Agreement (including the contribution and sale of the Transferred Interests)
shall be deemed to have occurred unless all such transactions and all of the
transactions contemplated by the Redemption Agreement (including the Defeasance,
the incurrence of the Refinancing Debt and the Redemption) shall have been
consummated.

 

-14-



--------------------------------------------------------------------------------

2.4 Working Capital Adjustments.

 

(a) At least two (2) Business Days prior to the Closing, the Transferors in good
faith shall prepare an unaudited estimated consolidated net Working Capital
statement of the Company as of the Closing Date (the “Estimated Working Capital
Statement”) setting forth an estimate of the Working Capital of the Company (the
“Estimated Closing Working Capital”) as of 12:01 a.m. (Eastern Daylight Time) on
the Closing Date (the “Effective Time”). The information contained in the
Estimated Working Capital Statement shall be prepared in accordance with the
principles set out in Sections 2.4(g) and 2.5 and on Schedule 2.5 hereto and
shall be based on the books and records of the Company and Westban Venture and
other information then available.

 

(b) As promptly as practicable, but in no event later than one hundred eighty
(180) days after the Closing, the Partnership will deliver to the Transferors an
unaudited consolidated Working Capital statement of the Company as of the
Effective Time (the “Closing Working Capital Statement”) prepared by the
Partnership on a basis consistent with the example calculation of Working
Capital attached hereto as Schedule 2.5 and in accordance with the principles
set out in Sections 2.4(f) and 2.5 and on Schedule 2.5 hereto, which Closing
Working Capital Statement will reflect the Partnership’s determination of the
actual Working Capital of the Company as of the Effective Time (the “Closing
Working Capital”). Notwithstanding anything contained herein to the contrary, in
the event that the final amount of real estate taxes that are actually payable
in respect of the Project for the period ending at the Effective Time, the
amount of rent under a Tenant Lease that is actually payable in respect of the
Project for the period ending at the Effective Time or the amount of a specified
payment due under the Chilled Water Agreement or the REA Agreement cannot be
finally determined as of the date that is 180 days after the Closing, the
amounts of such items shall be included on the Closing Working Capital Statement
at the same level as the amounts of such items were included on the Estimated
Working Capital Statement and when the amounts of such items are capable of
finally being determined, the amounts of such items shall be adjusted in
accordance with the procedures set forth in this Section 2.4.

 

(c) Following delivery of the Closing Working Capital Statement, the Transferors
and their representatives and advisors will be permitted to review all books and
records, documents and working papers and will have access to employees of the
REIT and the Partnership that are required in connection with their review of
the Closing Working Capital Statement. If the Transferors disagree with the
Partnership’s determination of the Closing Working Capital, the Transferors
shall notify the Partnership in writing of such disagreement (such notice
setting forth the basis for such disagreement in reasonable detail) within
fifteen (15) Business Days after receipt of the Closing Working Capital
Statement and the Transferors and the Partnership thereafter shall negotiate in
good faith to resolve any such disagreement. If the Transferors do not notify
the Partnership of any such disagreement within such fifteen (15) Business Day
period the Transferors shall be deemed to have waived any right to object to the
Closing Working Capital Statement. If the Transferors and the Partnership are
unable to resolve any such disagreement within thirty (30) days after the
Partnership delivers the Closing Working Capital Statement to the Transferors,
the Transferors and the Partnership shall submit the dispute to a “Big

 

-15-



--------------------------------------------------------------------------------

Four” public accounting firm jointly selected by the Transferors and the
Partnership (the “Independent Auditor”) for resolution. If the Transferors and
the Partnership are unable to agree upon an Independent Auditor, the Independent
Auditor shall be selected by lot from the “Big Four” accounting firms (but
excluding any firm which has previously audited the Westban Venture’s or the
Partnership’s or the REIT’s financial statements). The Independent Auditor
selected under this Section 2.4(c) shall also be the “Independent Auditor”
selected under Section 2.3(c) of the Redemption Agreement.

 

(d) The Transferors and the Partnership shall use all reasonable efforts to
cause the Independent Auditor to resolve all disagreements over the Closing
Working Capital as soon as practicable, but in any event within 60 days after
submission of the dispute to the Independent Auditor. The resolution of such
disagreements and the determination of Closing Working Capital by the
Independent Auditor shall be final and binding on the Transferors and the
Partnership.

 

(e) The Independent Auditor will determine the allocation of its costs and
expenses in determining the Closing Working Capital based upon the percentage
which the portion of the contested amount not awarded to each party bears to the
amount actually contested by such party. For example, if the Transferors claim
the Closing Working Capital is $500 greater than the amount determined by the
Partnership in the Closing Working Capital Statement, and if the Independent
Auditor ultimately resolves the dispute by awarding the Partnership $300 of the
$500 contested, then the costs and expenses of arbitration will be allocated
30.12% (i.e., the product of (i) the Transferors’ aggregate Project Pro Rata
Portions and (ii) 300 divided by 500) to the Transferors and 20.08% (i.e., the
Product of (i) the Transferors’ aggregate Project Pro Rata Portions and (ii) 200
divided by 500) to the Partnership.

 

(f) If the Closing Working Capital (as finally determined pursuant to this
Section 2.4) is greater than the Estimated Closing Working Capital, the
Partnership shall, within three (3) Business Days after the Closing Working
Capital is finally determined pursuant to this Section 2.4, pay to each of the
Transferors, in the same form of consideration as set out in Section 2.3
(immediately available funds, in the case of WCBC, or Class C Preferred Units in
the case of SCG, with the number of such Class C Preferred Units to be
calculated by using a value per Class C Preferred Unit of $25.00) (such form of
consideration for each of WCBC and SCG being the “Agreed Form of
Consideration”), such Transferor’s Project Pro Rata Portion of the difference
between the Closing Working Capital and the Estimated Closing Working Capital.
If the Closing Working Capital is less than the Estimated Closing Working
Capital, each of the Transferors shall, within three (3) Business Days after the
Closing Working Capital is finally determined pursuant to this Section 2.4, pay
to the Partnership, in the Agreed Form of Consideration, an amount equal to such
Transferor’s Project Pro Rata Portion of the difference between the Closing
Working Capital and the Estimated Closing Working Capital.

 

(g) For purposes of this Section 2.4, the following terms have the meanings set
forth below:

 

  (i) “Current Assets” means, without duplication, all current assets of the
Company determined in accordance with the principles set out in Section 2.5 and
Schedule 2.5.

 

-16-



--------------------------------------------------------------------------------

  (ii) “Current Liabilities” means, without duplication, all current liabilities
of the Company determined in accordance with the principles set out in Section
2.5 and Schedule 2.5 excluding any reserves for contingent liabilities relating
to litigation matters.

 

  (iii) “Working Capital” means Current Assets minus Current Liabilities.

 

(h) Any adjustment paid pursuant to this Section 2.4 shall be treated by all of
the parties as an adjustment to the Closing Date Consideration for all purposes.

 

(i) The Estimated Closing Working Capital and the Closing Working Capital used
for purposes of this Section 2.4 shall, for all purposes, be the same as the
“Estimated Closing Working Capital” and “Closing Working Capital” that are used
for purposes of Section 2.3 of the Redemption Agreement. Without limitation of
the foregoing, (i) a disagreement with respect to the “Closing Working Capital”
under this Agreement shall also constitute a disagreement with respect to the
“Closing Working Capital” under the Redemption Agreement, a disagreement with
respect to the “Closing Working Capital” under the Redemption Agreement shall
also constitute a disagreement with respect to the Closing Working Capital under
this Agreement, and disagreements with respect to the Closing Working Capital
shall be resolved in the same manner, and in the same amount, under both this
Agreement and the Redemption Agreement; (ii) the Partnership agrees to take, and
to cause the Company to take, identical positions and actions, including actions
with respect to settlement of any contested amount, under each of this Agreement
and the Redemption Agreement with respect to the calculation of Closing Working
Capital; and (iii) the Transferors agree to take identical positions and
actions, including actions with respect to settlement of any contested amount,
under this Agreement with respect to the calculation of Closing Working Capital
as Urban takes under the Redemption Agreement with respect to the calculation of
Closing Working Capital.

 

(j) Notwithstanding anything to the contrary contained herein but without
duplication of any other adjustment to the amounts paid to the Transferors
hereunder, (i) if the amount of the incentive management fee for the
year-to-date period ended at the Effective Time included in the Closing Working
Capital Statement exceeds the amount of such incentive fee for such period
finally determined to be actually payable to the Operator under the Management
Agreement, the Partnership shall, within fifteen days of such determination, pay
to each of the Transferors an amount equal to such Transferor’s Project Pro Rata
Portion of such excess and (ii) if the amount of the incentive management fee
for the year-to-date period ended on the Closing Date included in the Closing
Working Capital Statement is less than the amount of such incentive fee for such
period finally determined to be actually payable to the Operator under the
Management Agreement, each of the Transferors shall, within fifteen days of such
determination, pay to the Partnership an amount equal to such Transferor’s
Project Pro Rata Portion of such shortfall. The amount of any payment made to a
Transferor pursuant to this Section 2.4(j) shall be in the Agreed Form of
Consideration.

 

-17-



--------------------------------------------------------------------------------

2.5 Principles for Preparation of Working Capital Statements. The Estimated
Working Capital Statement and the Closing Working Capital Statement
(collectively, the “Working Capital Statements”) shall each be prepared as at
the Effective Time and each component of such Working Capital Statements
described in this Section 2.5 shall be reflected in accordance with the
following principles and in accordance with Schedule 2.5 (and the calculation of
each such item shall be made without duplication of any other item):

 

  (a) Cash. The Working Capital Statements shall record all petty cash funds at
the Project, all cash in any operating or other accounts of the Project
(including any accounts of, or held by, the Operator in respect of the Project)
and the Company at the Effective Time (collectively, the “Closing Cash”). All
Closing Cash shall, except as otherwise provided herein, constitute a Current
Asset for purposes of calculating Working Capital hereunder. The Partnership and
the Transferors shall make reasonable mutually satisfactory arrangements for
counting such cash and determining the balances in the operating accounts as of
the Effective Time. The Working Capital Statements shall also record the
following adjustments to such Closing Cash to the extent required:

 

  (i) the Closing Cash shall only take account of one-half ( 1/2) of the revenue
from hotel rooms and parking at the Project for the night preceding the Closing;

 

  (ii) the Closing Cash shall be decreased by the amount of any outstanding
tenant improvement obligations, outstanding leasing commissions or other
outstanding landlord expenses in connection with any Tenant Leases as of the
Effective Time, to the extent such amount is not included as a Current
Liability; provided, however, that any outstanding tenant improvement
obligations, leasing commissions or other outstanding landlord expenses in
connection with (A) any Tenant Leases that are approved by the Partnership and
entered into after the date of this Agreement or (B) the renewal or extension at
the option of the tenant under a Tenant Lease which are payable pursuant to the
terms of a Tenant Lease or any commission agreement that is listed on a Schedule
to this Agreement shall be for the account of the Partnership and shall not
decrease Closing Cash or constitute a Current Liability; and

 

  (iii) Closing Cash shall include all escrows held under the Existing Financing
Documents immediately prior to the Defeasance and the Partnership shall be
entitled to receive, directly or indirectly, all such escrows.

 

-18-



--------------------------------------------------------------------------------

  (b) Accounts Receivable. The Working Capital Statements shall include, as a
Current Asset, the amount of 98% of all accounts receivable of the Company that
have been outstanding for fewer than sixty (60) days as of the Effective Time
(excluding any overdue payments from tenants under the Tenant Leases, which
shall be paid to the Transferors as collected, it being understood and agreed
that any payments received from a tenant under a Tenant Lease in respect of
which there is an overdue payment as of the Effective Time shall be applied to
the invoice attached to, or to the invoice or period referred to in, such
payment, or if no such invoice or period is so attached or referred to, such
payments will be applied to the amounts outstanding in respect of the period
prior to the Effective Time and to amounts outstanding in respect of the period
after the Effective Time in the respective pro rata portions of such outstanding
amounts). The Closing Date Consideration shall be subject to adjustment in
respect of accounts receivable of the Company as provided in Section 2.6 hereof.

 

  (c) Accounts Payable. The Working Capital Statements shall reflect a Current
Liability at Closing for all accounts payable of the Company which have accrued
prior to the Effective Time with respect to purchases of goods and services
delivered prior to the Effective Time but not with respect to purchases of goods
or services to be delivered on or after the Effective Time. Accounts payable
shall mean the following items, in each case to the extent incurred by or for
the benefit of the Company or the Project: (i) open accounts payable to trade
vendors or suppliers of the Project’s hotel, restaurants, bars or similar
facilities, (ii) amounts payable under any Service and Supply Contracts and
Equipment Leases, (iii) amounts payable in respect of real estate taxes and
utility charges (including charges for steam, water, electricity, gas and oil
relating to the Project), and (iv) management fees payable under the Management
Agreement, including any incentive management fees.

 

  (d) Employee Expenses. The Working Capital Statement shall reflect a Current
Liability for any accrued and unpaid sick, personal and vacation days of the
Company’s employees or for such obligations with respect to employees of the
Operator for which the owner of the Project is responsible which have accrued
prior to the Effective Time and any unfunded or underfunded pension obligations
with respect to the Company’s employees or for such obligations with respect to
employees of the Operator for which the owner of the Project is responsible
which have accrued prior to the Effective Time.

 

  (e) No Duplication. All calculations of Estimated Closing Working Capital and
Closing Working Capital shall be made without duplication of any item. For
example, if an item is included as a Current Liability on a Working Capital
Statement, such item shall not also be reduced from, or otherwise reduce, the
amount of cash reflected on such Working Capital Statement. In no event shall
any accounts payable in respect of goods or

 

-19-



--------------------------------------------------------------------------------

services to be delivered on or after the Effective Time constitute a Current
Liability or a deduction to Current Assets unless any such payment is made to
restore aggregate levels of Consumables or FF&E to within the range of the
historical aggregate levels at which Consumables or FF&E have been maintained
(as evidenced by the Operator’s books and records).

 

  (f) Exclusion of Debt Under Existing Financing Documents, Refinancing Debt and
Defeasance. Each of the Estimated Closing Working Capital and the Closing
Working Capital shall be prepared as of the time immediately before the
consummation of, and without giving effect to, the transactions contemplated by
this Agreement and the Redemption Agreement, including the Restructuring, the
incurrence of the Refinancing Debt, the Defeasance and the Redemption.
Accordingly, the indebtedness outstanding under the Existing Financing
Documents, the Defeasance (including all costs incurred in connection therewith)
and the incurrence of the Refinancing Debt, including any liabilities relating
to the Defeasance or liabilities and escrows relating to the Refinancing Debt,
and the receipt and application of the proceeds therefrom and the Redemption and
all payments (whether or not the source of such payment is the Refinancing Debt)
made to Urban in connection therewith shall be ignored and excluded for all
purposes of calculating the Estimated Closing Working Capital and Closing
Working Capital. Without limitation of the foregoing, in the event the proceeds
of the Refinancing Debt are insufficient to pay in full the Defeasance, the
costs relating to the incurrence of the Refinancing Debt and the payment of all
amounts to be paid to Urban (including any amounts in respect of the Estimated
Closing Working Capital) under the Redemption Agreement on the closing of the
transactions contemplated by the Redemption Agreement, part of the Current
Assets may be used to pay any such amounts, but no reduction in the amount of
the Estimated Closing Working Capital or Closing Working Capital shall be made
in respect of such payment. Except as set forth in the immediately preceding
sentence, there shall be no distribution of Working Capital of the Company to
the members of the Company during the period beginning as of the time as of
which the Estimated Working Capital Statement is prepared and ending at the
Closing, and in no event shall any amount included as a Current Asset on a
Working Capital Statement be used to pay any expenses for which the Transferors
are responsible pursuant to Section 7.6.

 

  (g) Brokerage Commission. The brokerage commission payable to Pinnacle in
connection with the transactions contemplated by this Agreement shall constitute
a Current Liability for purposes of the Estimated Closing Working Capital and
the Closing Working Capital.

 

  (h) Certain Cancellations. Estimated Closing Working Capital and Closing
Working Capital shall be reduced by any amounts received by the Operator or the
Company prior to the Effective Time in respect of cancellations of room nights
booked for nights on and after the Closing Date or other events booked for the
Closing Date or thereafter.

 

-20-



--------------------------------------------------------------------------------

  (i) Capital Expenditures. If the capital expenditure projects listed on
Schedule 2.5(i) are not completed and paid for prior to the Effective Time, the
amount required to complete and pay for such projects shall constitute a Current
Liability for purposes of the Estimated Closing Working Capital and the Closing
Working Capital.

 

  (j) Starwood Marketing Adjustment. Estimated Closing Working Capital and
Closing Working Capital shall be increased by an amount equal to 0.4% of the
revenues for the Project during the period beginning on January 1, 2005 and
ending on the Closing Date to the extent that the Operator has not already paid
any such amount to the Company prior to the Closing Date.

 

  (k) Interest Rate Option Agreement. If, as of the Closing Date, the interest
rate option agreement, dated August 3, 2005, purchased by the Company in
connection with the transactions contemplated by this Agreement (the “Interest
Rate Option Agreement”) affects the interest rate that would otherwise be
payable on the Refinancing Debt, the Estimated Closing Working Capital and
Closing Working capital shall be increased by an amount equal to $19,000. The
Transferors agree that they will not permit the Company to amend, modify or
terminate the Interest Rate Option Agreement without the prior consent of the
Partnership prior to the Closing Date.

 

2.6 Adjustment for Accounts Receivable.

 

(a) On the date that is one hundred eighty (180) days after the Closing Date,
the Partnership shall deliver to the Transferors a statement, dated as of such
date (the “Accounts Receivable Statement”), setting forth, with respect to each
account receivable included in the calculation of the Closing Working Capital,
the amount of such account receivable that has been collected as of the date of
the Accounts Receivable Statement (the “Collected Accounts”). In the event that
the Transferors disagree with the Accounts Receivable Statement, the dispute
resolution provisions of Section 2.4 relating to the Closing Working Capital
Statement shall apply to the resolution of any disputes regarding the Accounts
Receivable Statement.

 

(b) If the amount of the Collected Accounts (as finally determined pursuant to
this Section 2.6) is greater than the credit for accounts receivable made in
connection with the calculation of Working Capital (i.e., 98% of such accounts
receivable), then the Partnership shall pay to each of the Transferors an amount
equal to such Transferor’s Project Pro Rata Portion of the amount of such
excess. If the amount of the Collected Accounts (as finally determined pursuant
to this Section 2.6) is less than the credit for accounts receivable made in
connection with the calculation of Working Capital (i.e., 98% of such accounts
receivable), then each of the Transferors shall pay to the

 

-21-



--------------------------------------------------------------------------------

Partnership an amount equal to such Transferor’s Project Pro Rata Portion of the
amount of such shortfall. The amount of any such payments made pursuant to this
Section 2.6 shall be in the Agreed Form of Consideration.

 

(c) The Partnership shall instruct the Operator to use commercially reasonable
efforts (with no obligation to sue) in accordance with the Operator’s past
practice to collect any overdue payments from tenants under Tenant Leases and
from accounts receivable that have been outstanding for sixty (60) days or more
as of the Effective Time (which accounts receivable shall not constitute Current
Assets) and any “attrition income” or cancellation fees payable in respect of
any shortfalls against guaranteed bookings relating to nights preceding the
Effective Time (it being understood and agreed that no amount of such “attrition
income” or cancellation fees shall be included as a Current Asset on any Working
Capital Statement) and remit such payments to the Transferors promptly upon
receipt thereof.

 

(d) Without limitation of the foregoing, the Partnership will instruct the
Operator to use commercially reasonable efforts in accordance with the
Operator’s past practice (with no obligation to sue) to collect any amounts
owing under any accounts receivable that remain unpaid as of the date of the
Accounts Receivable Statement, and remit such amounts to the Transferors in
their Pro Rata Portions promptly upon receipt thereof.

 

(e) No adjustment pursuant to this Section 2.6 of any amounts payable under this
Agreement shall duplicate any adjustment made pursuant to any other Section of
this Agreement.

 

(f) Any adjustment paid pursuant to this Section 2.6 shall be treated by all of
the parties as an adjustment to the Closing Date Consideration for all purposes.

 

2.7 Earnest Money.

 

(a) Within two (2) Business Days after the execution of this Agreement, the
Partnership shall deposit $5,000,000 (the “Earnest Money”) with the Title
Company. The Earnest Money shall be held by the Title Company in accordance with
the terms hereof and in accordance with the terms of the Earnest Money Escrow
Agreement.

 

(b) If this Agreement is terminated due to the Partnership’s, the REIT’s or
LaSalle Lessee’s default hereunder, the Earnest Money, together with all accrued
interest thereon, shall be paid to the Company, as liquidated damages and as the
Transferors’ sole and exclusive remedy. If the Closing occurs hereunder, the
Earnest Money, together with all accrued interest thereon, shall be paid to WCBC
and credited against the WCBC Closing Date Consideration. If the Closing does
not occur hereunder or if the Redemption does not occur under the Redemption
Agreement for any reason other than the Partnership’s or the REIT’s default
hereunder, the Earnest Money, together with all accrued interest thereon, shall
be refunded to the Partnership as liquidated damages, such remedy shall be the
sole and exclusive remedy of the Partnership, the REIT and LaSalle Lessee unless
the Closing has not occurred solely as a result of a default by the Transferors
or the Redemption under the Redemption Agreement has not occurred solely as a
result of a

 

-22-



--------------------------------------------------------------------------------

default by a party thereto, in each of which case the Partnership shall have the
right, at its option, either (i) to seek specific performance of this Agreement
in a judicial proceeding (it being understood and agreed, however, that (A)
specific performance may not be effected under either this Agreement or the
Redemption Agreement unless specific performance is effected under both this
Agreement and the Redemption Agreement and (B) that the remedy of specific
performance under this Agreement and the Redemption Agreement may be granted
only if the Defeasance and the incurrence of the Refinancing Debt are effected
on the terms and in the manner contemplated by this Agreement and the Redemption
Agreement), or (ii) to receive a refund of the Earnest Money, together with all
interest thereon, and to require the Transferors to reimburse the Partnership,
in their respective Pro Rata Portions, for up to $500,000 of its out-of-pocket
expenses incurred in connection with the transactions contemplated hereby; (it
being understood and agreed that any such selected remedy specified in clause
(i) or (ii) shall constitute liquidated damages and be the sole and exclusive
remedy of the Partnership, REIT and LaSalle Lessee).

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE TRANSFERORS.

 

3.1 General Representations and Warranties. Each Transferor hereby represents
and warrants to the Partnership and the REIT as of the date hereof and as of the
Closing as follows (all of which representations and warranties shall be deemed
automatically remade as of the Closing), it being understood and agreed that
each Transferor makes the representations and warranties contained in Sections
3.1(a), (b), (c), (q) and (u) as to itself only and that the inclusion of any
item on any Schedule qualifying any of the representations and warranties shall
not constitute an admission that such item is material or would result in a
Project Material Adverse Effect:

 

  (a) Due Organization. Such Transferor is duly organized as a corporation or
limited liability company, as applicable, and validly existing under the laws of
its jurisdiction of incorporation or formation, as applicable. Such Transferor
has full power and authority, and is duly authorized, to execute, enter into,
deliver and perform this Agreement and its obligations hereunder.

 

  (b) Power. This Agreement and all other agreements, instruments and documents
required to be executed or delivered by such Transferor pursuant hereto have
been or (if and when executed) will be duly executed and delivered by such
Transferor, and are or will be legal, valid and binding obligations of such
Transferor. Except as set forth on Schedule 3.1(b), no consents and permissions
are required to be obtained by such Transferor for the execution and performance
of this Agreement and the other documents to be executed by such Transferor
hereunder. Except as set forth on Schedule 3.1(b), the consummation of the
transactions contemplated herein and the fulfillment of the terms hereof will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or document to which such Transferor is a party or

 

-23-



--------------------------------------------------------------------------------

by which it is bound, or any order, rule or regulation of any court or of any
Governmental Authority having jurisdiction over such Transferor, the Company or
the Project.

 

  (c) Title. On the Closing Date, such Transferor will own good and marketable,
legal and beneficial, title in and to its Transferred Interest which as of the
Closing Date will be held free of any Liens, other than any Liens restricting
transfer of the Transferred Interest that might arise out of the indebtedness
under the Existing Financing Documents or under the Refinancing Debt.

 

  (d) Interests. On the Closing Date, the Transferred Interests will constitute
all of the issued and outstanding limited liability company interests in the
Company. Immediately prior to the Redemption, the Westban Venture will own all
of the outstanding interest in the Company.

 

  (e) Corporate Existence. The Company is a limited liability company duly
formed and in good standing under the laws of the State of Delaware, with the
power and authority to own its properties and to conduct its business as
conducted on the Closing Date.

 

  (f) Operating Statements. The Transferors have provided to the Partnership
copies of each of the monthly unaudited operating statements relating to the
Project for calendar year 2005 that have been delivered to the Transferors by
the Operator prior to the date hereof. To the Knowledge of the Transferors, each
of such operating statements has been prepared in accordance with the terms of
the Management Agreement.

 

  (g) Condition of Project. Except as disclosed in the engineering reports
listed on Schedule 3.1(g) or in any engineering reports obtained by the
Partnership or any potential lender of the Refinancing Debt, the Transferors
have not received any unsatisfied requirements for repairs, restorations or
improvements with respect to the Project pursuant to the Existing Financing
Documents, from any insurer of the Project (or any part thereof), from any
tenant under a Tenant Lease or from any Governmental Authority, the failure of
which to satisfy could reasonably be expected to have a Project Material Adverse
Effect.

 

  (h) Permits and Legal Compliance. To the Knowledge of the Transferors, except
as set forth on Schedule 3.1(h), the Company, the Operator or their respective
Affiliates have all licenses, permits and certificates necessary for the use,
occupancy and operation of the Project as currently conducted, including all
certificates of occupancy and hotel, restaurant and liquor licenses, except
where the failure to have any such licenses, permits or certificates could not
reasonably be expected to have a Project Material Adverse Effect. To the
Knowledge of the Transferors, the Project, including the use thereof,
substantially complies with all material Project

 

-24-



--------------------------------------------------------------------------------

Agreements and all applicable laws, rules and regulations having the force of
law, except for such non-compliance as could not reasonably be expected to have
a Project Material Adverse Effect.

 

  (i) No Proceedings. There is not now pending or, to the Knowledge of the
Transferors, threatened, any action, suit or proceeding before any court or
governmental agency or body against the Project, the Company or the Transferors
except as set forth in Schedule 3.1(i).

 

  (j) Eminent Domain. There are no pending or, to the Knowledge of the
Transferors, threatened condemnation, eminent domain or similar proceedings
relating to the Project or any portion thereof or any interest (whether legal,
beneficial or otherwise) or estate therein.

 

  (k) Taxes. There are, to the Knowledge of the Transferors, no pending or
threatened reassessments or special tax assessments against the Project, and the
Project is separately assessed for real estate tax purposes.

 

  (l) Service and Supply Contracts. Attached hereto as Schedule 3.1(l) is a list
of all contracts or agreements to which the Company (acting on its own) or, to
the Knowledge of the Transferors, the Operator or the Company (where the
Operator has acted as agent for the Company), is a party for the providing of
services or supplies solely to, or management solely of, the Project, including
all amendments and modifications thereto and assignments thereof (which
contracts and agreements, together with the contracts and agreements entered
into with respect to the Project after the date hereof with the consent of the
Partnership pursuant to Article 6 below, are herein referred to collectively as
the “Service and Supply Contracts”). The Transferors have delivered to the
Partnership true and correct copies of the Service and Supply Contracts. Except
as may be shown in Schedule 3.1(l), all of the Service and Supply Contracts are,
to the Knowledge of the Transferors, in full force and effect and, to the
Knowledge of the Transferors, there is no default under any of the Service and
Supply Contracts which could reasonably be expected to have a Project Material
Adverse Effect.

 

  (m) Equipment Leases. Attached hereto as Schedule 3.1(m) is a list of all
equipment leases to which the Company (acting on its own) or, to the Knowledge
of the Transferors, the Operator or the Company (where the Operator has acted as
agent for the Company) is a party for the leasing of equipment solely for the
Project, including a list of all amendments and modifications thereto and
assignments thereof (which leases, together with the equipment leases entered
into with respect to the Project after the date hereof pursuant to Article 6
below, are herein referred to collectively as the “Equipment Leases”). The
Transferors have delivered to the Partnership true and correct copies of the
Equipment Leases. Except as may be shown on Schedule 3.1(m), all of the
Equipment Leases are, to the

 

-25-



--------------------------------------------------------------------------------

Knowledge of the Transferors, in full force and effect and, to the Knowledge of
the Transferors, there is no existing default under the Equipment Leases which
could reasonably be expected to have a Project Material Adverse Effect.

 

  (n) Tenant Leases. Attached hereto as Schedule 3.1(n) is a list of all
outstanding leases or agreements to which the Company (acting on its own) or, to
the Knowledge of the Transferors, the Operator or the Company (where the
Operator has acted as agent for the Company) is a party, pursuant to which any
person occupies, or has the right to occupy, space in the Project, other than
subleases or agreements of lessees to which the Company is not a party and other
than the rights of transient guests in connection with any hotel room or
convention/meeting space booking or reservation, including all amendments and
modifications thereto and assignments and guaranties thereof (which leases,
agreements and other documents, together with the lease documents entered into
after the date hereof with the consent of the Purchaser pursuant to Article 6
are referred to collectively as the “Tenant Leases”). The Transferors have
delivered to the Partnership true and correct copies of the Tenant Leases.
Except as shown on Schedule 3.1(n) or as set forth in the Tenant Leases or in
any commission agreements listed on a Schedule to this Agreement, to the
Knowledge of the Transferors: (a) the Tenant Leases are in full force and effect
and there are no defaults under the Tenant Leases which could reasonably be
expected to have a Project Material Adverse Effect; (b) there are no security
deposits nor any rights to refunds of rents previously paid under the Tenant
Leases, and all rents due to date have been paid on the Tenant Leases; (c) there
are no brokerage commissions or fees due now or payable in the future in
connection with the Tenant Leases (other than any Tenant Leases that are
approved by the Partnership in accordance with the terms hereof); (d) all of the
landlord’s concessions under the Tenant Leases (other than any Tenant Leases
that are approved by the Partnership in accordance with the terms hereof) have
been paid and performed in full (other than any unexpired rent abatement set
forth in the Tenant Leases); and (e) no tenant currently in possession has
notified the Transferors of any material, uncured defect or alleged defects in
its premises or the common areas of the Project which remains uncured. In the
event any such notices are received by the Company between the date of this
Agreement and Closing, copies thereof shall be furnished to the Partnership.

 

  (o) Labor Contracts. To the Knowledge of the Transferors, attached hereto as
Schedule 3.1(o) is a list of all employment contracts and collective bargaining
contracts with respect to personnel employed by the Company. There are no unfair
labor proceedings or strikes pending or, to the Knowledge of the Transferors,
threatened with respect to the Project.

 

-26-



--------------------------------------------------------------------------------

  (p) Hazardous Wastes. To the Knowledge of the Transferors, except as set forth
on any environmental study or report set forth on Schedule 3.1(p) or obtained by
the Partnership or any potential lender of the Refinancing Debt, the Project is
free of asbestos, PCBs, toxic wastes and other hazardous materials in amounts
that exceed the maximum amounts permitted by Law or that are not in substantial
compliance with all applicable environmental Laws, except for any such
non-compliance as could not reasonably be expected to have a Project Material
Adverse Effect. For purposes of this paragraph, “toxic wastes and other
hazardous materials” shall include any hazardous, toxic or dangerous waste,
substance or material defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, and so-called
“Superfund” or “Superlien” law, or any Law regulating, relating to, or imposing
liability or standards of conduct concerning, any hazardous, toxic or dangerous
waste, substance or material, as now or at any time hereafter in effect.

 

  (q) ERISA. Such Transferor is not and is not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) that is subject to ERISA, a
“plan” within the meaning of Section 4975 of the Code or an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of any such
employee benefit plan or plans subject to ERISA.

 

  (r) Management Agreement. The Management Agreement is in full force and effect
and, except as contemplated by the definition thereof, has not been amended. The
Transferors have previously delivered to the Partnership a true, correct and
complete copy of the Management Agreement. To the Knowledge of the Transferors,
there are no defaults under the Management Agreement that could reasonably be
expected to have a Project Material Adverse Effect. Attached as Schedule 3.1(r)
is a true and correct copy of an estoppel from the Operator relating to the
Management Agreement.

 

  (s) Master Lease. The Master Lease is in full force and effect and, except as
contemplated by the definition thereof, has not been amended. The Transferors
have previously delivered to the Partnership a true, correct and complete copy
of the Master Lease. Since August 31, 2003, the Company had not received, and to
the Knowledge of the Transferors, prior to August 31, 2003, the Company did not
receive, any notices from the lessor under the Master Lease alleging any
defaults, claims, set-offs or defenses under the Master Lease that have not been
cured or resolved. Except as set forth on Schedule 3.1(s), there are no material
uncured defaults, claims, set-offs or defenses under, or events which, with the
giving of notice or the passage of time or both could reasonably be expected to
become material defaults under, the Master Lease.

 

-27-



--------------------------------------------------------------------------------

  (t) Existing Financing Documents. Attached hereto as Schedule 3.1(t) is a
complete list of the Existing Financing Documents, including all amendments and
modifications thereto. The Existing Financing Documents are in full force and
effect. As of the date hereof, there is currently outstanding a principal
balance of $78,926,283.05 under the Promissory Note that constitutes one of the
Existing Financing Documents. The Transferors have previously delivered to the
Partnership true, correct and complete copies of the Existing Financing
Documents. To the Knowledge of the Transferors, there are no defaults under the
Existing Financing Documents that could reasonably be expected to have a Project
Material Adverse Effect.

 

  (u) Status as a United States Person.

 

  (i) Such Transferor certifies that it is not a foreign person within the
meaning of Section 1445 of the Code (“Section 1445”). To the extent that such
Transferor is not a foreign person within the meaning of Section 1445, (1) such
Transferor’s U.S. taxpayer identification number that has previously been
provided to the Partnership is accurate, (2) such Transferor’s home address (in
the case of an individual) or office address (in the case of an entity) is that
address indicated in Section 12.12, and (3) if such Transferor subsequently
becomes a foreign person within the meaning of Section 1445 prior to Closing,
such Transferor shall notify the Partnership prior to the Closing.

 

  (ii) If such Transferor is or prior to the Closing becomes a foreign person
within the meaning of Section 1445, the Partnership shall, and is authorized to,
withhold ten percent (10%) of the amount realized (as such term is defined in
Section 1001 of the Code) by such Transferor in connection with the transactions
contemplated hereby, unless the Partnership shall receive from such Transferor a
notice of nonrecognition transfer with respect to the Contribution by such
Transferor (in a form to be provided by the Partnership).

 

  (v) Redemption Agreement. The Redemption Agreement is in full force and effect
and has not been amended. The Transferors have previously delivered to the
Partnership a true, correct and complete copy of the Redemption Agreement. To
the Knowledge of the Transferors, there are no defaults under the Redemption
Agreement.

 

-28-



--------------------------------------------------------------------------------

3.2 Securities Act and Other Representations and Agreements. SCG represents and
warrants to, and covenants and agrees with, the Partnership as of the date
hereof and as of the Closing as follows (all of which representations and
warranties shall be deemed automatically remade as of the Closing):

 

  (a) Upon the issuance of Class C Preferred Units to SCG, SCG shall become
subject to, and shall be bound by, the terms and provisions of the amended and
restated partnership agreement of the Partnership, dated as of April 28, 1998,
as amended through the date hereof and as amended in connection with the
issuance of the Class C Preferred Units (as so amended, the “Partnership
Agreement”), including the terms of the power of attorney contained in Section
15.11 thereof, as the Partnership Agreement may be amended and restated from
time to time in accordance with its terms.

 

  (b) SCG has had a reasonable opportunity to ask questions of and receive
information and answers from a person or persons acting on behalf of the REIT
and the Partnership concerning their business and the transactions contemplated
by this Agreement.

 

  (c) SCG is acquiring Class C Preferred Units solely for its own account as
principal, for investment and not with a view to, or in connection with, any
resale or distribution, and the Class C Preferred Units may not be transferred
or otherwise disposed of by SCG otherwise than in transactions pursuant to a
registration statement filed by the Partnership (which the Partnership has no
obligation to file) or that are exempt from the registration requirements of the
1933 Act and all applicable state and foreign securities registration, and the
REIT may refuse to transfer any Class C Preferred Units as to which evidence of
such registration or exemptions of such registration requirements reasonably
satisfactory to the REIT is not provided to it, which evidence may include the
requirement of legal opinions regarding the exemption from such registration. If
the REIT elects, in its sole discretion, to deliver to SCG REIT Class C
Preferred Shares upon redemption of any Class C Preferred Units, the REIT Class
C Preferred Shares will be acquired for its own account as principal, for
investment and not with a view to, or in connection with, any resale or
distribution in violation of applicable securities laws, and the REIT Class C
Preferred Shares may not be transferred or otherwise disposed of by SCG
otherwise than in transactions pursuant to a registration statement filed by the
REIT with respect to such REIT Class C Preferred Shares (which it has an
obligation to file only pursuant to the Registration Rights Agreement) or that
are exempt from the registration requirements of the 1933 Act and all applicable
state and foreign securities laws, and the REIT may refuse to transfer any REIT
Class C Preferred Shares as to which evidence of such registration or exemptions
of such registration reasonably satisfactory to the REIT is not provided to it,
which evidence may include the requirements of legal opinions regarding the
exemption from such registration.

 

  (d) SCG is an Accredited Investor and has sufficient knowledge and experience
in financial, tax or business matters to enable SCG to evaluate the merits and
risks of an investment in Class C Preferred Units. SCG has

 

-29-



--------------------------------------------------------------------------------

the ability to bear the economic risk of acquiring Class C Preferred Units and
holding such units indefinitely and is able to afford the complete loss of its
investment therein.

 

  (e) All information that SCG has provided to the Partnership concerning itself
and its financial position is correct and complete as of the date hereof in all
material respects, and if there should be any material change in such
information prior to the issuance of Class C Preferred Units to SCG, it shall
immediately provide such changed information to the Partnership.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP, THE REIT AND
LASALLE LESSEE.

 

4.1 General Representations and Warranties. Each of the Partnership, the REIT
and LaSalle Lessee hereby jointly and severally represents and warrants to, and
covenants and agrees with, the Transferors as of the date hereof and as of the
Closing as follows (all of which representations shall be deemed automatically
remade as of the Closing):

 

  (a) Organization; Standing; Etc.

 

  (i) The REIT is a real estate investment trust duly organized, validly
existing and in good standing under the laws of the State of Maryland.

 

  (ii) The Partnership is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

  (iii) LaSalle Lessee is a corporation duly organized, validly existing and in
good standing under the laws of the State of Illinois.

 

  (iv) Each member of the REIT Group has the power and authority to own its
properties and is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the conduct of its business or the nature
of its properties requires such registration, qualification, authorization or
license.

 

  (b) Power. This Agreement and all other agreements, instruments and documents
required to be executed or delivered by the Partnership, the REIT or LaSalle
Lessee pursuant hereto have been or (if and when executed) will be duly executed
and delivered by the Partnership, the REIT or LaSalle Lessee, as applicable, and
are or will be legal, valid and binding obligations of the Partnership, the REIT
or LaSalle Lessee, as applicable. Except as set forth on Schedule 4.1(b), no
consents and permissions are required to be obtained by the Partnership, the
REIT or LaSalle Lessee for the execution and performance of this Agreement and
the other documents to be executed by the Partnership, the REIT or

 

-30-



--------------------------------------------------------------------------------

LaSalle Lessee hereunder. Except as set forth on Schedule 4.1(b), the
consummation of the transactions contemplated herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any agreement or document to which the
Partnership, the REIT or LaSalle Lessee is a party or by which it is bound, or
any order, rule or regulation of any court or of any Governmental Authority
having jurisdiction over the Partnership, the REIT or LaSalle Lessee.

 

  (c) Consents and Approvals; No Violations. Except as set forth in Schedule
4.1(c), no filing with, and no permit, authorization, consent or approval of,
any Governmental Authority is required to be obtained by any member of the REIT
Group for the consummation of the transactions contemplated by this Agreement or
the other Transaction Agreements, other than any filings required under the 1933
Act, the 1934 Act or state securities laws, and any filings required to be made
with the Office of the Maryland Department of Taxation and Assessment, the
Secretary of State of Delaware and the NYSE, except where the failure to so make
same or obtain could not have a material adverse affect on such entity’s ability
to execute and deliver, or perform its obligations under, this Agreement.
Neither the execution and delivery of this Agreement or the other Transaction
Agreements by the REIT, the Partnership or LaSalle Lessee nor the consummation
by either of them of the transactions contemplated hereby or thereby nor
compliance by each of them with any of the provisions hereof or thereof will (i)
conflict with or result in any breach of any provision of the organizational
documents of either the REIT, the Partnership or LaSalle Lessee; (ii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any
indenture, license, contract, agreement or other instrument or obligation to
which the REIT, the Partnership or LaSalle Lessee is a party or by which any of
them or any of their respective properties or assets may be bound; or (iii) to
the Knowledge of the REIT, the Partnership or LaSalle Lessee violate any order,
writ, injunction, decree, statute, rule or regulation applicable to either the
REIT, the Partnership or LaSalle Lessee.

 

  (d) Investment Representations. (i) The Partnership and LaSalle Lessee are
acquiring the Transferred Interests solely for its own account for the purpose
of investment and not as a nominee or agent for any other person and not with a
view to, or for offer or sale in connection with, any distribution of any
thereof, and the Partnership and LaSalle Lessee acknowledge and agree that the
Transferred Interests have not been registered under the 1933 Act, in reliance
upon an exemption therefrom, and that the Transferred Interests have not been
approved or disapproved by the SEC or by any federal or state agency; (ii) the
Partnership and LaSalle Lessee are able to bear the economic risk of holding the

 

-31-



--------------------------------------------------------------------------------

Transferred Interests for an indefinite period and is able to afford the
complete loss of its investment therein; (iii) the Partnership and LaSalle
Lessee have been advised that unless the Transferred Interests are registered
under the 1933 Act or an exemption from such registration is available, the
Transferred Interests must be held indefinitely and the Partnership and LaSalle
Lessee will continue to bear the economic risk of its investment in the
Transferred Interests during the period of ownership; and (iv) each of the
Partnership and LaSalle Lessee is an Accredited Investor.

 

  (e) Miscellaneous. The Partnership and LaSalle Lessee acknowledge and agree
that they have been given the opportunity to inspect the Company and the Project
and the files, books and records relating to the Project, the Company and the
Westban Venture and that, except for the representations of the Transferors
expressly set forth in this Agreement, the Partnership and LaSalle Lessee are
relying solely on the investigation of the Company and the Project and of such
files, books and records. Without limitation of the foregoing, except as
expressly set forth in Section 3.1 above, the Partnership and LaSalle Lessee
acknowledge and agree that they have relied on its own investigation, studies
and projections as to the financial performance of the Company and the Project
and the condition or operation of the Project, that they are not relying on any
representation or warranty of the Transferors with respect to any financial
statement of the Westban Venture or the Company or as to the condition or
operation of the Project in making their decision to enter into this Agreement
or to consummate the transactions contemplated hereby and that, except as
expressly set forth in Section 3.1, the Transferors are not making any such
representations and warranties.

 

  (f) Litigation. Except as set forth in the REIT Reports, no action, suit,
claim, investigation or proceeding, whether legal or administrative or in
mediation or arbitration, is pending or, to the Knowledge of the REIT Group,
threatened, at law or in equity, against any member of the REIT Group or any of
their respective Subsidiaries before or by any Governmental Authority which if
determined adversely to any member of the REIT Group, would interfere in any
material respect with the ability of such member of the REIT Group to perform
its obligations pursuant to this Agreement or any Transaction Document or have a
REIT Group Material Adverse Effect. There are no judgments, decrees or orders
entered on a suit or proceeding against any member of the REIT Group or any of
their respective Subsidiaries which, if determined adversely to any such member
of the REIT Group or any of their respective Subsidiaries would materially
adversely affect any member of the REIT Group’s ability to perform its
respective obligations pursuant to this Agreement or the other Transaction
Agreements, or which seeks to restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the carrying out of this
Agreement or the Transaction Agreements or have a REIT Group Material Adverse
Effect.

 

-32-



--------------------------------------------------------------------------------

  (g) Bankruptcy, etc. No member of the REIT Group or any of its Subsidiaries
has made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by any
of its creditors, suffered the appointment of a receiver to take possession of
all, or substantially all, of the assets of any member of the REIT Group or any
of its Subsidiaries, suffered the attachment or other judicial seizure of all,
or substantially all, of the assets of any member of the REIT Group or any of
its Subsidiaries, admitted in writing its inability to pay its debts as they
come due or made an offer of settlement, extension or composition to its
creditors generally.

 

4.2 Representations to SCG. Each of the Partnership and the REIT hereby jointly
and severally represents and warrants to, and covenants and agrees with, SCG as
of the date hereof and as of the Closing as follows (all of which
representations and warranties shall be deemed automatically remade as of the
Closing):

 

  (a) Class C Preferred Units and REIT Class C Preferred Shares. Any Class C
Preferred Units to be issued to SCG (the “Recipient Units”) at Closing will be
duly authorized and, when issued by the Partnership, will be validly issued in
accordance with the terms of the Partnership Agreement and Delaware law, and
free of any Liens or pre-emptive rights. The REIT Class C Preferred Shares
issuable upon redemption of the Recipient Units will be duly authorized and,
upon such issuance, will be validly issued, fully paid and non-assessable, and
free of any pre-emptive rights.

 

  (b) SEC Documents and Financial Statements. The REIT has made available to SCG
on the REIT’s Website true and correct copies of each the following documents:
(i) the REIT’s Annual Report on Form 10-K for the fiscal year ending December
31, 2004, (ii) the REIT’s quarterly report on Form 10-Q for the quarter ended
March 31, 2005, and (iii) all of the REIT’s current reports on Form 8-K filed at
any time subsequent to December 31, 2004 through the date hereof, all of which
have been filed by REIT with the SEC (collectively, the “REIT Reports”). The
REIT Reports were, and all reports filed by the REIT after the date hereof
through the Closing Date (“Subsequent REIT Reports”) will be, prepared and filed
in compliance with the 1934 Act and the rules and regulations promulgated by the
SEC thereunder, and did not, or will not, as of their respective dates, contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made or will be made, not misleading. The
consolidated financial statements and the interim consolidated financial
statements of the REIT included in the REIT Reports were prepared, and the
consolidated financial statements of the REIT that will be included in any
Subsequent REIT Reports will be

 

-33-



--------------------------------------------------------------------------------

prepared, in accordance with GAAP (except as may be indicated in the notes
thereto) and fairly presented, or will fairly present, in all material respects
the consolidated financial condition and results of operations of the REIT and
its subsidiaries as at the dates thereof and for the periods then ended,
subject, in the case of the interim consolidated financial statements, to normal
year-end adjustments and any other adjustments described therein.

 

  (c) Investment Company Act of 1940. None of the REIT, the Partnership or any
of their respective Subsidiaries is at the date of this Agreement, or will be at
the Closing, required to be registered with the SEC as an investment company
under the Investment Company Act of 1940, as amended.

 

  (d) Subsidiaries. As of December 31, 2004, neither the REIT nor the
Partnership had any active Subsidiaries other than those identified in the REIT
Reports. Each Subsidiary of any member of the REIT listed in the REIT Reports
has been duly organized, is validly existing and in good standing under the laws
of the jurisdiction of its organization, has the power and authority to own its
properties and to conduct its business and is duly registered, qualified and
authorized to transact business and is in good standing in each jurisdiction in
which the conduct of its business or the nature of its properties requires such
registration, qualification or authorization, except where the failure to be in
good standing, to have such power and authority or to be so qualified or
authorized and in good standing could not reasonably be expected to have a REIT
Group Material Adverse Effect. All of the outstanding capital stock, beneficial
interests or other equity interests of the REIT, the Partnership and each
Subsidiary listed in the REIT Reports have been duly authorized and validly
issued, are fully paid and, in the case of corporate stock only, non-assessable.

 

  (e) Capitalization. As of December 31, 2004, the issued and outstanding shares
of capital stock of the REIT and the issued and outstanding units of limited
partnership interest of the Partnership were each as set forth in Schedule
4.2(e).

 

  (f) Tax Matters.

 

  (i) The REIT, beginning with its taxable year ended December 31, 2001 and
through December 31, 2004 (i) has been subject to taxation as a real estate
investment trust within the meaning of the Code and has satisfied all
requirements to qualify as a real estate investment trust within the meaning of
the Code for such years, (ii) has operated, and intends to continue to operate,
in such a manner as to qualify as a real estate investment trust for the tax
year ending December 31, 2005, and (iii) has not taken or omitted to take any
action which would result in a challenge to its status as a real estate
investment trust, and to the Knowledge of the Partnership, no such

 

-34-



--------------------------------------------------------------------------------

challenge is pending or threatened. No member of the REIT Group holds any asset
that is subject to a consent filed pursuant to Section 341(f) of the Code and
the regulations thereunder.

 

  (ii) To the Knowledge of the Partnership, each member of the REIT Group and
each Subsidiary has (A) timely filed with the appropriate taxing authority all
Tax Returns required to be filed by it (after giving effect to any filing
extension granted by any Governmental Authority) and such Tax Returns were
complete and accurate in all material respects and (B) has paid all Taxes shown
as owed by each member of the REIT Group or any of the Subsidiaries on any Tax
Return other than Taxes being contested in good faith and for which adequate
reserves have been taken except, in each case, for such failures as could not
reasonably be expected to have a REIT Group Material Adverse Effect. No member
of the REIT Group or any of the Subsidiaries has executed or filed with the
Internal Revenue Service or any other taxing authority any agreement now in
effect extending the period for assessment or collection of any Tax. Except as
set forth in Schedule 4.2(f), no member of the REIT Group or any of the
Subsidiaries is a party to any material pending action or proceedings by any
taxing authority for assessment or collection of any Tax, and no material claim
for assessment or collection of any Tax has been asserted against it. No claim
has been made by an authority in a jurisdiction where a member of the REIT Group
or any of the Subsidiaries does not file Tax Returns that it is or may be
subject to taxation by the jurisdiction. Except as set forth in Schedule 4.2(f),
there is no material dispute or claim concerning any Tax liability of a member
of the REIT Group or any of the Subsidiaries, (x) claimed or raised by any
taxing authority in writing or (y) as to which a member of the REIT Group or any
of the Subsidiaries has Knowledge, and no member of the REIT Group or the
Subsidiaries has entered into or intends to enter into any agreements with any
taxing authority, including but not limited to closing agreements, which could
reasonably be expected to have a REIT Group Material Adverse Effect.

 

  (iii) Since January 1, 2004, no member of the REIT Group or the Subsidiaries
has incurred (i) any material liability for Taxes under Sections 857(b), 860(c)
or 4981 of the Code which could reasonably be expected to have a REIT Group
Material Adverse Effect, or (ii) a material liability for Taxes other than Taxes
incurred in connection with the ordinary course of business and such other
liability for Taxes as could not be reasonably expected to have a REIT Group
Material Adverse Effect. Except as described in Schedule 4.2(f), to the
Knowledge of the Partnership, no event has occurred, and no condition or
circumstances exists,

 

-35-



--------------------------------------------------------------------------------

which presents a material risk that any material Tax described in the preceding
sentence with respect to the period described in said sentence will be imposed
upon a member of the REIT or the Subsidiaries.

 

  (iv) The Partnership was not a publicly traded partnership within the meaning
of Section 7704 of the Code and the regulations promulgated thereunder for any
taxable year ending before January 1, 2005. In addition, no Subsidiary has taken
the position, for federal income tax purposes, that it is a publicly traded
partnership within the meaning of Section 7704 of the Code and the regulations
promulgated thereunder for any taxable year ending before January 1, 2005.

 

  (g) Compliance with Organizational Documents. The REIT has complied in all
material respects with all provisions of its declaration of trust and by-laws,
in each case as in effect on the date hereof; the Partnership has complied in
all material respects with all provisions of its certificate of limited
partnership and partnership agreement, in each case as in effect on the date
hereof.

 

  (h) Compliance with Laws. To the Knowledge of the Partnership, except as
disclosed in the REIT Reports, neither the REIT nor the Partnership, nor any
Subsidiary thereof, is in violation of any statute, Law, ordinance, regulation,
rule, judgment, decree or order of any Governmental Authority applicable to its
business, properties, or operations, except for such violations and failures to
comply as could not, in the aggregate, reasonably be expected to have a material
adverse affect on such entity’s ability to perform its obligations under this
Agreement or any Transaction Document or have a REIT Group Material Adverse
Effect.

 

ARTICLE 5. CONDITIONS TO CLOSING.

 

5.1 Completion of Due Diligence; Title.

 

(a) The Partnership acknowledges that it and its agents have been permitted
access to the Project and to the books, records and reports relating to the
Project, the Westban Venture and the Company for the purpose of inspecting same
and that it has completed its due diligence review of the Project, the Westban
Venture and the Company to its satisfaction. All information relating to the
Project, the Westban Venture and the Company made available to the Partnership
shall be treated as confidential and treated in accordance with the
Confidentiality Agreement. The Partnership (and its agents) shall, from the date
hereof through the Closing Date, continue to have the right, during normal
business hours and subject to the terms of the Management Agreement, to meet
with the Operator (including key employees and consultants) to discuss any
matters relating to the operation of the Project. Any entry by the Partnership
and its agents on the Project and any such meetings with the Operator shall be
upon reasonable prior notice to the

 

-36-



--------------------------------------------------------------------------------

Transferors, shall be subject to the rights of guests, tenants and
concessionaires at the Project and shall not unreasonably interfere with the use
or operation of the Project. The Partnership will indemnify and hold the
Transferors harmless against any and all injuries, claims, losses, damages and
expenses arising out of any claims by third parties as a result of, or any
physical damage directly or indirectly caused by, any entry, inspection or other
activities undertaken by or on behalf of the Partnership in the course of its
due diligence efforts.

 

(b) The Partnership acknowledges that it has received from the Transferors a
current pro forma title insurance policy for the Project (the “Title
Commitment”) together with legible copies of all exceptions appearing in such
Title Commitment. Attached as Schedule 5.1(b) is a copy of a pro-forma title
insurance policy to be delivered by the Title Company on the Closing Date (the
“Pro-Forma Title Policy”) All matters in the Pro-Forma Title Policy are hereby
deemed to be “Permitted Exceptions”. In addition to the foregoing, all matters
affecting title to the Project first disclosed in any title continuation report
received by the Partnership from the Title Company following the date hereof
which are not disapproved by the Partnership in writing within five (5) Business
Days following the receipt by the Partnership of such title continuation report,
time being of the essence, shall also be deemed to be “Permitted Exceptions”. If
the Partnership disapproves any such matters which are not Permitted Exceptions,
the Transferors may, but shall not be obligated to, cure such matters, except as
expressly set forth herein. Notwithstanding the foregoing, the Transferors
shall, prior to the Closing Date (i) discharge any monetary liens on the Project
(other than liens pursuant to the Existing Financing Documents (which liens
shall be discharged in connection with the Defeasance) or relating to the
Refinancing Documents) that they have voluntarily caused to be placed on the
Project and that can be discharged by a liquidated amount and (ii) discharge or
cause to be insured over by the Title Company in a manner reasonably acceptable
to the Partnership any other monetary liens on the Project (other than liens
pursuant to the Existing Financing Documents (which liens shall be discharged in
connection with the Defeasance) or relating to the Refinancing Documents) up to
$1,000,000 in the aggregate. The Partnership acknowledges that it has received
from the Transferors an ALTA/ACSM survey of the Project (the “Survey”),
including evidence identifying whether the Project is in a 100-year flood plain.
As a condition to Closing, the Survey must be certified to the Partnership and
the Title Company and to be amended so that the legal description of the Land
contained therein conforms to the legal description of the Land contained in the
Pro-Forma Title Policy.

 

5.2 Conditions to the Obligation of the Partnership to Close. The obligation of
the Partnership and LaSalle Lessee to complete the Closing is subject to the
fulfillment as of the Closing Date of the conditions set forth below, any one or
more or which may be waived by the Partnership; provided, however, that any of
the following conditions shall be deemed to have been waived if the failure of
such condition to be satisfied results from any act or omission of the
Partnership or LaSalle Lessee in violation of this Agreement:

 

  (a) the Restructuring shall have been completed on the terms set forth in
Section 2.1, the transactions contemplated by the Redemption Agreement shall
have been completed on the terms set forth therein and the

 

-37-



--------------------------------------------------------------------------------

Redemption Agreement shall be in full force and effect and there shall be no
material defaults under the Redemption Agreement (including with respect to
Urban’s representations, warranties and covenants thereunder); provided that the
Current Owners may cause the Westban Venture to effect the Restructuring on
terms different from those set forth in Section 2.1 and the redemption of
Urban’s interests in the Westban Venture may be completed on terms different
from those set forth in the Redemption Agreement as long as such different terms
do not adversely affect the Partnership or the transactions contemplated by this
Agreement, the other Transaction Agreements or the Redemption Agreement;

 

  (b) the due performance by the Transferors of all undertakings and agreements
to be performed by them hereunder and the truth of each representation and
warranty made by the Transferors pursuant to this Agreement at the Closing Date;
provided that this condition shall be deemed to be satisfied unless that such
failure to so perform such undertakings or agreements or for such
representations and warranties to be true could reasonably be expected to have a
Project Material Adverse Effect (as set forth in clause (ii) of the definition
of such term) or a material adverse effect on the ability of the parties to
consummate the transactions contemplated hereby; and provided further that in
determining whether there has been an inaccuracy in, or breach of, a
representation or warranty contained in this Agreement for purposes of this
Section 5.2(b), the inclusion of an item on a Schedule to this Agreement as an
exception to a representation or warranty shall be deemed also to be the
inclusion of such item as an exception to each other representation or warranty
to which such item may reasonably relate;

 

  (c) all agreements, documents and other deliveries required to be made to the
Partnership pursuant to Article 7 shall have been made and delivered;

 

  (d) the Transferors shall have delivered an affidavit to the Title Company in
the form of Schedule 5.2(d) hereto, and the Title Company shall have issued a
title insurance policy in favor of the Company in substantially the form of the
Pro-forma Title Policy; provided that this Section 5.2(d) shall be a condition
to the obligations of the Partnership to close only if the Partnership shall
have paid all premiums required to be paid by the Partnership prior to the
issuance of such title policy;

 

  (e) each of the Redemption Agreement and the indemnity escrow agreement
executed by Urban, the Indemnity Escrow Agent and the Westban Venture in
connection therewith shall have been assigned to and assumed by the Company
pursuant to an assignment and assumption agreement substantially in the form of
Schedule 5.2(e) hereto, and all of the obligations of the parties to be
performed through the Closing Date under the Redemption Agreement shall have
been performed (it being understood and agreed that the Transferors shall cause
Westban Venture to

 

-38-



--------------------------------------------------------------------------------

waive any conditions to the obligations of the Westban Venture thereunder at the
direction of the Partnership; provided, that such waiver does not adversely
affect the Transferors (it being understood and agreed that any such instruction
so to waive any such condition shall constitute a waiver by the Partnership of
any similar condition contained in this Agreement)); and

 

  (f) the Refinancing Debt shall have been incurred on the terms set forth on
Schedule 6.2(c) and other commercially reasonable terms.

 

5.3 Conditions to the Obligation of the Transferors to Close. The obligation of
the Transferors to complete the Closing is subject to the fulfillment as of the
Closing Date of the conditions set forth below, any one or more of which may be
waived by the Transferors; provided, however, that any of the following
conditions shall be deemed to have been waived if the failure of such condition
to be satisfied results from any act or omission of the Transferors in violation
of this Agreement:

 

  (a) all actions required to be taken by, or consents or approvals to be
obtained from, the parties listed or described on Schedule 2.1-A for the
Restructuring to be effected on the terms set forth in Section 2.1-A shall have
been taken or obtained, as applicable, and the transactions contemplated by the
Redemption Agreement shall have been completed on the terms set forth therein;
it being understood and agreed that the Current Owners may cause the Westban
Venture to effect the Restructuring on terms different from those set forth in
Section 2.1 and the redemption of Urban’s interests in the Westban Venture may
be completed on terms different from those set forth in the Redemption Agreement
as long as such different terms do not adversely affect the transactions
contemplated by this Agreement, the other Transaction Agreements or the
Redemption Agreement;

 

  (b) the due performance by the Partnership, the REIT and LaSalle Lessee of all
undertakings and agreements to be performed by each of them hereunder and the
truth in all material respects of each representation and warranty as set forth
herein made by each of them pursuant to this Agreement at the Closing Date;

 

  (c) all consents set forth on Schedule 5.3(c) hereto, including the consent of
Merrill Lynch, the Servicer and the rating agencies under the Existing Financing
Documents, shall have been obtained and be in full force and effect;

 

  (d) (i) the Refinancing Debt shall be provided by a third party unaffiliated
with any of the parties hereto and shall be non-recourse to the Company, except
for customary non-recourse carveouts, and shall not be guaranteed by any of the
Transferors or their respective Affiliates (other than the Company); (ii) none
of the Current Owners or any of their respective

 

-39-



--------------------------------------------------------------------------------

Affiliates (other than the Company) shall be required to provide any guarantee,
non-recourse carve-out, indemnity or other credit support, or otherwise incur
any obligation or liability, in respect of the Refinancing Debt; (iii) the
Refinancing Debt shall expressly provide that, in the event such Refinancing
Debt shall have been funded but the transactions contemplated hereby are not
consummated, such Refinancing Debt may be repaid without additional cost or
penalty other than the payment of accrued and unpaid interest; and (iv) the
terms of the Defeasance shall provide that, in the event the transactions
contemplated hereby are not consummated, such Defeasance may be unwound (without
effecting any prepayment of, or default with respect to, the Existing Financing
Documents) without additional cost or penalty other than compensating the
purchaser of the Defeasance collateral for any losses incurred by it in
connection with the immediate resale of such Defeasance collateral.

 

  (e) the proceeds of the Refinancing Debt received by the Company shall be no
less than the sum of the amount that is required to be paid in connection with
the Defeasance and any premium relating thereto and the amount required to be
paid to Urban at the Closing of the transactions contemplated by the Redemption
Agreement (other than any amount to be paid to Urban in respect of Working
Capital); and

 

  (f) all agreements, documents and other deliveries required to be made to the
Transferors pursuant to Article 7 shall have been made and delivered.

 

5.4 Additional Conditions to the Obligation of the Transferors to Close. The
obligation of the Transferors to complete the Closing is subject to the
fulfillment as of the Closing Date of the conditions set forth below, any one of
more of which may be waived by SCG:

 

  (a) the Partnership shall have issued, or caused to be issued, to SCG the
Class C Preferred Units required to be delivered to SCG pursuant to this
Agreement;

 

  (b) the REIT shall not have revoked its prior election pursuant to Section
856(c)(1) of the Code to be taxed as a real estate investment trust, and shall
be in compliance with all applicable federal income tax laws, rules and
regulations, including the Code, necessary to permit it to be taxed as a real
estate investment trust. The REIT shall not have taken any action or have failed
to take any action which would reasonably be expected to, also or in conjunction
with any other factors, result in the loss of its status as a real estate
investment trust for federal income tax purposes; and

 

  (c) all agreements, documents and other deliveries required to be made to SCG
pursuant to Section 7.4 or 7.5 shall have been made and delivered.

 

-40-



--------------------------------------------------------------------------------

5.5 Adjournment of Closing in Certain Circumstances. If all of the third party
consents and deliveries described in Sections 5.2 and 5.3 are not obtained by
the Closing Date, either the Partnership or the Transferors shall, at their
option, be entitled to a reasonable adjournment of the Closing Date to a date
specified in a notice to the other which shall not be later than October 3,
2005, which adjourned Closing Date shall then be the Closing Date as defined in
this Agreement, whereupon the Transferors or the Partnership, as applicable,
shall have until such adjourned Closing Date to obtain all of such consents and
deliveries. Each of the Transferors, the Partnership and REIT agrees that any
adjournment of the Closing of the transactions contemplated by either the
Redemption Agreement or this Agreement shall also constitute an adjournment of
the Closing of the transactions contemplated by this Agreement or the Redemption
Agreement, as the case may be.

 

ARTICLE 6. OPERATION OF THE PROJECT PRIOR TO CLOSING; OTHER COVENANTS.

 

6.1 Interim Covenants. From and after the date hereof through and including the
Closing Date:

 

  (a) the Transferors shall not (and will not permit Urban to) instruct or
request the Operator to operate and maintain the Project other than in
substantially the same manner as it is currently being operated and maintained
(normal wear and tear and damage by casualty excepted), including maintaining
all Consumables and FF&E within the range of the historical levels at which such
items have been maintained (as evidenced by the Operator’s books and records);

 

  (b) the Transferors shall not (and will not permit Urban to) instruct or
request the Operator to maintain the Furniture, Fixtures and Equipment other
than in the ordinary course of business, and not remove any of the Furniture,
Fixtures or Equipment from the Project unless replaced with Furniture, Fixtures
and Equipment of a quality comparable to that removed;

 

  (c) the Transferors shall not (and will not permit Urban to) instruct or
request the Operator to fail to maintain, or cause to be maintained, all
existing insurance carried by the Company on the Improvements so long as such
insurance is available on commercially reasonable terms;

 

  (d) without the prior written consent of the Partnership, which consent shall
not be unreasonably withheld, delayed or conditioned, the Transferors shall not
(and will not permit Urban to) instruct or request the Operator to (i) enter
into any new Project Agreements providing for annual payments in excess of
$50,000 in the aggregate and that are not terminable on less than thirty (30)
days prior written notice without penalty that is not paid by the Transferors,
or materially modify, amend, terminate, cancel or grant any material concessions
regarding any existing Project Agreements, including the Management Agreement,
unless any such step is necessary

 

-41-



--------------------------------------------------------------------------------

or appropriate to operate or maintain the Project in the manner required by this
Agreement or is required by applicable Law or by the Existing Financing
Documents or by the insurance policies relating to the Project (in which event
the Partnership’s consent shall not be required) or (ii) enter into any new
Tenant Leases or any amendments to any existing Tenant Leases or (iii) except in
connection with the Defeasance, amend or modify in any material respect any of
the Existing Financing Documents or make any prohibited prepayments under the
Existing Financing Documents;

 

  (e) without the prior written consent of the Partnership, which consent shall
not be unreasonably withheld, delayed or conditioned, the Transferors shall not
(and will not permit Urban to) amend or modify the Master Lease or the
Management Agreement, and the Transferors will cause the Company to perform in
all material respects its obligations under the Existing Financing Documents,
the Master Lease and the Management Agreement;

 

  (f) without the prior written consent of the Partnership, which consent shall
not be unreasonably withheld, delayed or conditioned, and except in the case of
emergencies or as required by applicable Law or by any insurance company issuing
insurance covering the Project, the Transferors shall not (and will not permit
Urban to) make, or obligate the Company to make, any material alterations or
modifications to the Project;

 

  (g) notwithstanding anything contained herein to the contrary, the Transferors
shall have the right to cancel, or to instruct the Operator to cancel, any
Equipment Lease if, in the reasonable judgment of the Transferors, the cost of
such cancellation would be less than the cost of paying any fees required to be
paid in respect of such Equipment Lease in connection with the transactions
contemplated hereby; and

 

  (h) except as contemplated by the Redemption Agreement, or as permitted by
Section 2.5(f), none of the proceeds of the Refinancing Debt shall be paid to
any of the Current Owners.

 

6.2 Miscellaneous Interim and Other Covenants.

 

(a) The Transferors shall: (i) use commercially reasonable efforts to obtain
estoppels from tenants under those Tenant Leases that contain covenants from the
tenants to provide such estoppels, (ii) provide the affidavit to the Title
Company contemplated by Section 5.2(d) hereof, and (iii) use commercially
reasonable efforts to obtain from the landlord under the Master Lease an
estoppel substantially in the form of Schedule 6.2(a), and to obtain an estoppel
under the Chilled Water Agreement and an estoppel under the REA Agreement;
provided, however, that the receipt of any such estoppels described in clause
(i) or (iii) of this sentence shall not be a condition to the obligations of the
Partnership or LaSalle Lessee to consummate the transactions contemplated by
this Agreement. Notwithstanding the foregoing, after the date hereof, the
Partnership shall, at

 

-42-



--------------------------------------------------------------------------------

its election, have the right to direct the process through which the parties
will attempt to obtain the estoppel from the landlord under the Master Lease;
provided that representatives of the Current Owners will have the right to
participate in any meetings or teleconferences with representatives of the
landlord under the Master Lease and the Partnership shall provide the Current
Owners with copies of all correspondence with such landlord (it being understood
and agreed that, prior to sending any such correspondence to such landlord, the
Partnership shall provide drafts thereof to Madison Grose, as representative of
the Current Owners, and shall accommodate any comments or changes to such
correspondence as shall reasonably be made by Mr. Grose (it being understood and
agreed that any failure by Mr. Grose to respond within 24 hours of the receipt
of such draft shall be deemed to be approval by the Current Owners of such draft
correspondence)). The Partnership agrees that, prior to the Closing, its
discussions with the landlord shall be limited to trying to obtain such estoppel
and that it will not attempt to modify any of the terms of the Master Lease and
it will not bind, or attempt to bind, the Company, the Westban Venture or any of
the Current Owners to any agreement with the landlord under the Master Lease. In
the event that the landlord under the Master Lease advises or suggests, whether
verbally or in writing, that it will refuse to execute and deliver an estoppel
in the form of Schedule 6.2(a), the Current Owners shall have the right to
reassume the direction of the process through which the parties will attempt to
obtain such estoppel, and upon such assumption, but only upon such assumption,
by the Current Owners, the receipt of an executed estoppel from the landlord
under the Master Lease in the form of Schedule 6.2(a) shall become a condition
to the obligations of the Partnership to consummate the transactions
contemplated by this Agreement.

 

(b) Each of the Partnership and the Transferors shall cooperate with, and
provide reasonable assistance to, each other with a view to causing the
Restructuring, the obtaining of the Refinancing Debt, the Defeasance and the
Redemption to occur, including by (i) using commercially reasonable efforts to
obtain the consents and approvals that are conditions to the respective
obligations of the parties under this Agreement, including, without limitation,
the required consents to the Defeasance and the Redemption, (ii) if required by
the lender of the Refinancing Debt, forming a new special purpose entity to own
the Project and assigning agreements from the Westban Venture to such new
special purpose entity and (iii) causing the Westban Venture to assign to such
new special purpose entity the Project Agreements to which the Westban Venture
is currently a party and any applicable licenses or permits held by the Westban
Venture or its Affiliate (to the extent assignable).

 

(c) Each of the Partnership and the Transferors shall cooperate with one another
in obtaining the Refinancing Debt on the terms set forth in Schedule 6.2(c) and
otherwise on commercially reasonable terms, including reasonably approving and
executing the Refinancing Documents. Notwithstanding any provision of this
Agreement to the contrary, it is understood and agreed that (i) Refinancing Debt
containing the terms and conditions set forth on Schedule 6.2(c) hereto and
otherwise on commercially reasonable terms shall be deemed to be approved by the
parties hereto; (ii) none of the Current Owners or any of their respective
Affiliates (other than the Company) shall be required to provide any guarantee,
non-recourse carve-out, indemnity or other credit support, or otherwise incur
any obligation or liability, in respect of the Refinancing Debt or under the

 

-43-



--------------------------------------------------------------------------------

Refinancing Documents (including any representations, warranties, covenants or
indemnities thereunder); (iii) the Refinancing Debt shall expressly provide
that, in the event such Refinancing Debt shall have been funded but the
transactions contemplated hereby are not consummated, such Refinancing Debt may
be repaid without additional cost or penalty other than the payment of accrued
and unpaid interest; and (iv) the terms of the Defeasance shall provide that, in
the event the transactions contemplated hereby are not consummated, such
Defeasance may be unwound (without effecting any prepayment of, or default with
respect to, the Existing Financing Documents) without additional cost or penalty
other than compensating the purchaser of the Defeasance collateral for any
losses incurred by it in connection with the immediate resale of such Defeasance
collateral. Notwithstanding the foregoing except as contemplated by Section
6.2(i), the Company shall not be required to enter into the Defeasance or the
Refinancing Documents unless the terms and conditions of clauses (ii), (iii) and
(iv) of the preceding sentence shall have been satisfied, and in the event such
terms and conditions are not so satisfied, (a) the Transferors shall not be
deemed to have breached this agreement if the Company does not consummate the
Restructuring, the Defeasance, or the incurrence of the Refinancing Debt, (b)
the Partnership shall not have the right to seek specific performance of this
Agreement or the Redemption Agreement, and (c) this Agreement shall terminate
and the Earnest Money shall be returned to the Partnership.

 

(d) The Transferors shall, upon consummation of the Redemption, assign or cause
to be assigned the Redemption Agreement and the indemnity escrow agreement
executed by Urban, the Escrow Agent and Westban Venture in connection therewith
to the Company, and the Company shall assume the rights and obligations of the
Westban Venture under the Redemption Agreement and such indemnity escrow
agreement. The parties expressly agree that, upon such assignment of the
Redemption Agreement and such indemnity escrow agreement, neither the Westban
Venture nor the Transferors shall have any obligations or liabilities under the
Redemption Agreement and the Partnership and the REIT agree that neither they
nor any of their respective affiliates shall have or make any claims against the
Westban Venture, either of the Transferors or any of their respective affiliates
under either the Redemption Agreement or the indemnity escrow agreement executed
in connection with the Redemption Agreement.

 

(e) The Transferors shall not permit the Redemption Agreement to be modified or
amended and shall use their commercially reasonable efforts to cause the
conditions to the obligations of the parties thereto that are in the control of
the Transferors to be satisfied. In addition, in the event the Partnership seeks
specific performance of this Agreement as permitted pursuant to the terms hereof
and the Transferors do not contest the seeking of such remedy, the Transferors
will, at the request and at the expense and cost solely of the Partnership,
cause Westban Venture to seek specific performance of the Redemption Agreement.

 

(f) The Transferors will cause the Westban Venture partnership agreement to be
amended effective immediately before the Redemption to provide that the capital
accounts of the partners in the Westban Venture will be maintained in accordance
with Treasury Regulations issued under Code Section 704(b) and to revalue the
property of the Westban Venture in accordance with such Treasury Regulations and
will cause the Company to make a timely election under Section 754 of the Code,
effective for the taxable year that includes the Closing Date.

 

-44-



--------------------------------------------------------------------------------

(g) The Partnership will cause the Transferred Interests at all times to be held
directly or indirectly for a period of two years following the Closing Date in
the Partnership and LaSalle Lessee (or at least one other direct or indirect
wholly-owned subsidiary of the Partnership that is not a disregarded entity
under the Code).

 

(h) Subject to the provisions of Section 6.2(c), it is understood and agreed
that the Partnership shall be responsible for negotiating the terms and
conditions of the Refinancing Documents. The Partnership shall keep the
Transferors regularly informed of the status of the negotiations relating to the
Refinancing Debt and without limiting the provisions of Section 6.2(c), shall
give the Transferors the opportunity to review and approve, which approval shall
not be unreasonably withheld, any provision of the documentation relating to the
Refinancing Debt regarding the ability of the borrower of the Refinancing Debt
to repay such Refinancing Debt without additional cost, other than accrued
interest, or penalty if the transactions contemplated hereby are not
consummated. The Partnership shall appoint DLA Piper Rudnick Gray Cary US LLP as
special finance counsel (the “Special Finance Counsel”) to provide legal
opinions with respect to any new subsidiary of the Company party to any of the
Refinancing Documents (the “Loan Opinions”) in connection with the incurrence
and closing of the Refinancing Debt. For purposes of such Loan Opinions, the
Special Finance Counsel shall be entitled to rely on the representations and
warranties of the parties set forth in this Agreement, and in any certificates
or other instruments required to be delivered pursuant to this Agreement. In
addition, the Transferors and the Company and its Affiliates shall provide or
cause to be provided to the Special Finance Counsel appropriate certificates of
the Company and its Affiliates identifying (i) the governing instruments of such
entity, (ii) all resolutions of the board of directors (or comparable body)
taken in connection with the Refinancing Debt and the Defeasance and (iii) the
signature of any corporate officer or other authorized signatory of such entity
who has executed any of the documents or instruments relating to the Refinancing
Debt and the Defeasance. The Transferors shall also provide or cause to be
provided any legal opinions respecting the Company’s organization, existence,
good standing, corporate authority, non-contravention and similar matters as
shall be reasonably required in connection with the Defeasance, it being
mutually agreed and understood, however, that the Loan Opinions will cover such
matters in connection with the Refinancing Debt and the enforcement of the
documents evidencing the Refinancing Debt.

 

(i) In the event that, as of the scheduled Closing Date, the third party lender
selected by the Partnership is not willing to provide the Refinancing Debt at an
effective interest rate of 6% per annum or less (after giving effect to the
Interest Rate Option Agreement) or is otherwise unwilling to provide the
Refinancing Debt on the terms specified on Schedule 6.2(c) or other commercially
reasonable terms, then: (i) the Closing will be adjourned until October 3, 2005;
provided, however, that the Closing Date may, at the request of the Transferors
or the Partnership be adjourned to a date prior to October 3, 2005 as long as
the party or parties making the request so to accelerate the Closing Date pays
any amount of interest on the Existing Debt in excess of the amount of

 

-45-



--------------------------------------------------------------------------------

interest accrued through the actual date of the Defeasance and other incremental
costs incurred in connection with the acceleration of such postponed Closing
Date; (ii) the Partnership and/or the REIT will lend to the Company an amount
sufficient to fund the Defeasance and to enable the Westban Venture to fund the
Redemption on the terms and conditions set forth in the Redemption Agreement and
the Westban Venture will effect the Redemption of Urban’s interest in the
Westban Venture on the terms contemplated by the Redemption Agreement with the
proceeds of such loan (it being understood and agreed that the obligation of the
Partnership and/or the REIT to provide such funding shall not be subject to any
financing contingency); (iii) the transactions contemplated by this Agreement
shall, subject to clause (iv) below, be consummated on the terms contemplated
hereby; provided that each of the SCG Closing Date Consideration and the WCBC
Closing Date Consideration shall be decreased by an amount equal to $125,500 and
(iv) the Transferors, the Partnership, the REIT and LaSalle Lessee will execute
and deliver such amendments to this Agreement and the Tax Protection Agreement
(including amendments permitting SCG, if necessary, to provide “bottom-tier”
guarantees of the Partnership’s indebtedness) as are reasonably necessary or
appropriate to provide for a restructuring of the transactions contemplated
hereby and thereby and as do not adversely affect any party hereto or thereto
(other than any adverse effect resulting from the fact that the Partnership
and/or the REIT (or an Affiliate thereof), rather than a third-party lender, is
the lender of the Refinancing Debt). In such event, notwithstanding anything to
the contrary contained herein, the Company will not form a new special purpose
entity to own the Project or to transfer the Project to another entity.

 

(j) The Current Owners shall have the right to control the filing of any
transfer tax returns or other documents, and the defense, settlement or
compromise of any current or future audit, examination, investigation or other
proceeding, involving transfer, stamp deed or similar taxes in connection with
the transactions contemplated by this Agreement or the Redemption Agreement.

 

(k) WCBC will cooperate as necessary with the Partnership with regard to tax
matters relating to the transactions contemplated herein, including providing
the Partnership with information regarding its basis necessary for the
Partnership to complete is tax returns with respect to the acquisition of the
Transferred Interests.

 

ARTICLE 7. CLOSING.

 

7.1 Place and Time of Closing. The Closing shall, unless the Transferors shall
otherwise agree, occur on the Closing Date at the offices of Davies Ward
Phillips & Vineberg LLP, 625 Madison Avenue, 12th Floor, New York, New York
10022 at 9:00 a.m. on the Closing Date.

 

7.2 Actions. At the Closing, each party entitled to the benefit thereof shall
satisfy itself that the other applicable party or parties are then in position
to deliver the items specified below in Section 7.3, Section 7.4 or Section 7.5,
as applicable, and that the conditions contained herein have been satisfied.
Upon being so satisfied and concurrently with the delivery of the documents
described below, the following, subject to the terms and conditions hereof,
shall occur:

 

  (a) the Transferors shall convey the Transferred Interests to the Partnership;
and

 

-46-



--------------------------------------------------------------------------------

  (b) the Partnership shall pay to the Transferors the consideration specified
in Article 2 hereof, it being understood that the WCBC Closing Date
Consideration shall be paid by wire transfer of immediately available funds.

 

7.3 Closing Deliveries to Partnership. At the Closing, the Partnership shall
receive all of the following, in each case in form and substance reasonably
satisfactory to the Partnership (it being agreed by the Partnership that the
documents attached hereto as Schedules are satisfactory in form and substance to
the Partnership):

 

  (a) a certificate from the Transferors that each of the representations and
warranties contained in Article 3 hereof is true and correct as of the Closing
Date, except for any such failures for such representations and warranties to be
true and correct that could not reasonably be expected to have a Project
Material Adverse Effect (as set forth in clause (ii) of the definition of such
term) or a material adverse effect on the ability of the parties to consummate
the transactions contemplated hereby (in the event that any changes have been
made to such items since the date hereof, such certificate shall also contain an
updated list of the Tenant Leases, the Service and Supply Contracts and/or the
Equipment Leases, which updated lists the Transferors shall certify to be true
and correct as of Closing) (it being understood and agreed that the delivery of
such certificate does not affect the fact that the representations contained in
Section 3.1 hereof shall be deemed to be remade by the Transferors as of the
Closing Date on the terms set forth in Section 3.1 subject to the definition of
Project Material Adverse Effect contained in clause (i) of the definition
thereof);

 

  (b) an affidavit from each Transferor that it is not a “foreign person” or
subject to withholding requirements under the Foreign Investment in Real
Property Tax Act of 1980, as amended in the form attached hereto as Schedule
7.3(b);

 

  (c) a duly executed copy of the Indemnity Escrow Agreement;

 

  (d) documentation reasonably satisfactory to the Partnership to evidence that
each of the Restructuring and the Redemption has taken place on the terms set
forth herein;

 

  (e) assignments of the Transferred Interests substantially in the form
attached hereto as Schedule 7.3(e), duly executed by the Transferors;

 

  (f) a certificate of the Transferors, duly executed by an authorized officer
of each of the Transferors in such capacity, on the Transferors’ behalf,
certifying that annexed thereto are the following documents:

 

  (i) a true, correct and complete copy of (x) the operating agreement for the
Company, and (y) the certificate of formation of the Company and all amendments
thereto, if any, as filed in the State of Delaware;

 

-47-



--------------------------------------------------------------------------------

  (ii) evidence that, immediately prior to the Closing Date, the Transferors own
one hundred percent of the outstanding limited liability company interests in
the Company;

 

  (iii) copies of the resolutions or similar documents of the Transferors
authorizing the consummation of the transactions contemplated by this Agreement;
and

 

  (iv) a copy of a good standing certificate from the Secretary of State of the
State of Delaware as of a recent date for the Company,

 

and certifying, in the case of the documents described in clauses (i) and (iii)
that such documents have not been otherwise modified or amended and are in full
force and effect;

 

  (g) a trademark assignment substantially in the form of Schedule 7.3(g); and

 

  (h) opinions of counsel to each Transferor (which may be in-house counsel) to
the effect that this Agreement has been duly executed, authorized and delivered
by such Transferor.

 

7.4 Closing Deliveries to Transferors. At the Closing, the Transferors shall
receive all of the following, in each case in form and substance reasonably
satisfactory to the Transferors (it being agreed by the Transferors that the
documents attached hereto as Schedules are satisfactory in form and substance to
the Transferors):

 

  (a) payment of the WCBC Closing Date Consideration, as determined in
accordance with Article 2 hereof, by wire transfer of immediately available
funds;

 

  (b) a certificate from the REIT and the Partnership to the Transferors
certifying that (i) the representations and warranties of the REIT Group
contained in this Agreement are true and correct in all material respects as of
the Closing Date as if made on the Closing Date, except to the extent that they
expressly relate to an earlier date, or, if not, identifying in detail any and
all variances and (ii) the REIT Group has performed or complied in all material
respects with all of its agreements herein contained and required to be
performed or complied with by it hereunder;

 

  (c) a duly executed copy of the Indemnity Escrow Agreement; and

 

-48-



--------------------------------------------------------------------------------

  (d) an opinion of counsel to the Partnership and the REIT (which may be
in-house counsel) to the effect that this Agreement has been duly executed,
authorized and delivered by the Partnership and the REIT.

 

7.5 Closing Deliveries to SCG. At the Closing, SCG shall receive all of the
following, in each case in form and substance reasonably satisfactory to SCG (it
being agreed by SCG that the documents attached hereto as Schedules to which it
is a party are satisfactory in form to SCG):

 

  (a) a duly executed amendment to the Partnership Agreement providing for the
issuance of the Class C Preferred Units to SCG and a copy of the Articles
Supplementary of the REIT providing for the authorization and creation of the
REIT Class C Preferred Shares as filed with the Maryland Department of
Assessment and Taxation, in each case substantially in the form of Schedule
7.5(a) hereto;

 

  (b) a certificate of the REIT, duly executed by an authorized officer of the
REIT in such capacity, on the REIT’s behalf and in its capacity as general
partner of the Partnership, as the case may be, certifying that annexed thereto
are the following documents:

 

  (i) a true and correct copy of (x) the Partnership Agreement, and (y) the
certificate of limited partnership of the Partnership and all amendments
thereto, if any, as filed in the State of Delaware;

 

  (ii) duly adopted resolutions authorizing the consummation of the transactions
contemplated by this Agreement;

 

  (iii) a true and correct copy of the REIT’s declaration of trust and by-laws
and the Partnership’s by-laws and all amendments thereto; and

 

  (iv) good standing certificates dated as of the most recent practicable date
for each of the REIT and the Partnership,

 

 

and certifying, in the case of the documents described in clauses (i), (ii) and
(iii), that such documents have not been otherwise modified or amended, and are
in full force and effect;

 

  (c) an opinion of the REIT Group’s counsel substantially in the form attached
as Schedule 7.5(c) hereto;

 

  (d) a certificate of the Partnership certifying to SCG that SCG has been
admitted as a limited partner of the Partnership in respect of the Recipient
Units, effective on the Closing Date, and that the Partnership’s books and
records will, as of the Closing, indicate that SCG is the holder of the number
of Recipient Units which is called for pursuant to this Agreement;

 

-49-



--------------------------------------------------------------------------------

  (e) a duly executed Registration Rights Agreement in the form of Schedule
7.5(e) hereto, with such amendments thereto (if any) as SCG may agree prior to
the Closing Date (the “Registration Rights Agreement”);

 

  (f) a duly executed Tax Protection Agreement in the form of Schedule 7.5(f)
hereto, with such amendments thereto (if any) as SCG may agree prior to the
Closing Date (the “Tax Protection Agreement”); and

 

  (g) a duly executed Ownership Limit Waiver Certification of the REIT in the
form of Schedule 7.5(g) hereto (the “Ownership Limit Waiver Certification”).

 

7.6 Expenses.

 

(a) The Partnership, on the one hand, and the Transferors, on the other hand,
shall be responsible for and shall pay the following expenses on a  50/50 basis,
with the Partnership paying 50% of such expenses and each of the Transferors
paying its Pro Rata Portion of 50% of such expenses: (i) any escrow or closing
fees charged by the Title Company, (ii) all expenses of or related to the
policies of owner’s title insurance (including, but not limited to, insurance
premiums, the costs of endorsements and the cost of reinsurance), (iii) the cost
of the Survey of the Project, (iv) any fees charged by the lessors under the
Equipment Leases in an amount up to $5,000 in the aggregate (it being understood
and agreed that the Transferors shall have the right to cancel any such
Equipment Lease as provided in Section 6.1(g)), (v) all costs associated with
transferring the employment of the employees relating to the Project, and all
benefit plans in which any of such employees participate, to the Operator or one
of its Affiliates in connection with the transactions contemplated by the
Management Agreement Amendment and any other costs or expenses for which the
Operator requires reimbursement in connection with the negotiation, execution
and delivery of the Management Agreement Amendment, (vi) all interest accrued on
the Refinancing Debt during the period beginning on the date of the incurrence
thereof and ending on the day before the Closing Date, and (vii) any costs or
expenses that may be incurred in connection with the unwinding of the Defeasance
and the Refinancing Debt, including any amounts required to be paid to the
servicer or any other party under the Existing Financing Documents in connection
with any losses incurred with respect to the Defeasance collateral or otherwise
(provided, however, that in the event the Defeasance and the Refinancing Debt
are required to be unwound primarily as the result of the fault of either the
Transferors or the Partnership, the party whose fault is the primary cause of
such need to unwind the Defeasance and the Refinancing Debt shall pay all of the
costs or expenses described in clauses (vi) and (vii)).

 

(b) The Partnership shall pay (i) all of the Partnership’s due diligence costs,
(ii) its own legal expenses in finalizing and performing its obligations under
this Agreement, including the legal fees incurred in connection with the legal
opinion described in Section 7.4(d), (iii) all fees and expenses, including
legal fees (other than legal fees of the Transferors), incurred by any party in
connection with the preparation and negotiation of the Refinancing Documents or
otherwise incurred in connection with the Refinancing

 

-50-



--------------------------------------------------------------------------------

Debt, (iv) the purchase price of any collateral to support the Defeasance,
including any premium involved in such purchase, (v) all of the Partnership’s
costs associated with the negotiation, execution and delivery of the Management
Agreement Amendment other than the costs described in Section 7.6(a)(v), and
(vi) all legal fees in excess of $20,000 incurred in connection with the legal
opinion described in Section 7.5(c).

 

(c) The Transferors will pay (i) any and all state or local documentary or
transfer taxes payable in connection with the transfer of the Transferred
Interests to the Partnership provided in this Agreement, the redemption of
Urban’s interest in the Westban Venture pursuant to the Redemption Agreement
and/or the transfer of the Project to a new special purpose entity that is a
subsidiary of the Company, (ii) their own legal expenses in finalizing and
performing their obligations under this Agreement, including legal fees incurred
in connection with the legal opinion described in Section 7.3(h) and their costs
associated with the negotiation, execution and delivery of the Management
Agreement Amendment, (iii) all legal fees and expenses incurred in connection
with the Defeasance (other than any such legal fees or expenses incurred by the
Partnership and other than the cost of the collateral to support the Defeasance,
to be paid by the Partnership pursuant to Section 7.6(b)(iv)), (iv) the legal
fees, in an amount not to exceed $20,000 (which amount shall be borne solely by
SCG), incurred in connection with the legal opinion described in Section 7.5(c),
(v) any fees charged by the lessors under the Equipment Leases in an amount in
excess of $5,000 in the aggregate and (vi) any assumption or similar costs in
respect of the transfer of the Master Lease if required pursuant to this
Agreement.

 

ARTICLE 8. INDEMNIFICATION.

 

8.1 Indemnification Obligations of the Transferors. Each of the Transferors
shall hold harmless, indemnify and defend the Partnership and its direct or
indirect owners, partners, shareholders, officers, directors, employees and
agents (the “Partnership Indemnified Parties”), solely (except to the extent
provided in Section 8.7(c)) by the Partnership having the right to receive
delivery of all or a portion of the Escrow Fund pursuant to the Indemnity Escrow
Agreement, from and against such Transferor’s Project Pro Rata Portion of: (a)
any and all obligations, liabilities, claims, liens or encumbrances that are not
included as liabilities for purposes of calculating the Estimated Closing
Working Capital or the Closing Working Capital, whether direct, contingent or
consequential and no matter how arising, in any way related to or arising from
the Project prior to the Closing Date, including, but not limited to (i) any
damage to property or injury to or death of any person occurring prior to the
Closing Date, (ii) claims by guests at the Project arising out of events
occurring prior to Closing, (iii) obligations to pay any taxes in connection
with the operation of the Project prior to Closing, and (iv) liabilities or
obligations with respect to employees at the Project accruing prior to Closing
but excluding any obligations, liabilities or claims arising or accruing from
and after the Closing Date under any lien, encumbrance or contract that is
permitted by or contemplated under any other term or provision of this Agreement
or included on a Schedule to this Agreement; (b) any loss or damage to the
Partnership resulting from any inaccuracy in or breach of any representation or
warranty of the Transferors (except that, with respect to any breach of a
representation by a Transferor of a representation

 

-51-



--------------------------------------------------------------------------------

contained in Section 3.1(a), 3.1(b), 3.1(c), 3.1(q), 3.1(u) or 3.2, such
Transferor shall be liable for all of such loss or damage to the Partnership
resulting from such breach but the other Transferor shall not be liable for any
such loss or damage resulting from such breach) or resulting from any breach or
default by the Transferors under this Agreement (unless this Agreement is
terminated, in which case Article 11 shall govern); (c) any claims for brokerage
commissions or fees in connection with leases of the Project executed prior to
the Closing (other than any such leases that are approved by the Partnership
pursuant to the terms hereof and other than any such claims that arise in
connection with the renewal or extension at the option of the tenant under a
Tenant Lease which is payable pursuant to the terms of a Tenant Lease or any
commission agreement that is listed on a Schedule to this Agreement) except to
the extent that such commissions have been included as a Current Liability on
the Working Capital Statements; (d) any obligations existing on the Closing Date
for tenant alterations, improvements and punchlist items in connection with the
Project arising out of Tenant Leases executed prior to Closing (other than any
such leases that are approved by the Partnership pursuant to the terms hereof
and other than any such obligations that arise in connection with the renewal or
extension at the option of the tenant under a Tenant Lease which is payable
pursuant to the terms of a Tenant Lease or any commission agreement that is
listed on a Schedule to this Agreement); (e) any wages, salaries, pension
liabilities or fringe benefits accruing prior to Closing for the employees of
the Company or for employees of the Operator for which the owner of the Project
is responsible under the terms of the Management Agreement; (f) any and all
state or local documentary or transfer taxes payable in connection with the
transfer of the Transferred Interests to the Partnership provided in this
Agreement or the redemption of Urban’s interest in the Westban Venture pursuant
to the Redemption Agreement; and (g) all out-of-pocket costs and expenses of the
Partnership Indemnified Parties, including reasonable attorneys’ fees, related
to any actual or threatened actions, suits or judgments incident to any of the
foregoing, whether or not any such action or suit is ever filed or such judgment
is ever rendered.

 

8.2 Indemnification Obligations of the Partnership.

 

(a) The Partnership and the REIT shall hold harmless, indemnify and defend the
Transferors and their respective direct or indirect owners, partners,
shareholders, officers, directors, employees, and agents (the “Transferor
Indemnified Parties”) from and against: (i) any and all obligations,
liabilities, claims, liens or encumbrances (including those included as
Liabilities for purposes of calculating Estimated Closing Working Capital or
Closing Working Capital), whether direct, contingent or consequential and no
matter how arising, in any way related to or arising from the Transferred
Interests or the Project on or after the Closing Date, including, but not
limited to, (A) any damage to property or injury to or death of any person
occurring on or after the Closing Date, (B) claims by guests at the Project
arising out of events occurring on or after the Closing Date, (C) obligations to
pay any taxes in connection with the operation of the Project on or after the
Closing Date (excluding taxes arising solely from the consummation of the
Restructuring and the contribution and sale of the Transferred Interests
hereunder), and (D) liabilities or obligations with respect to employees at the
Project accruing on or after the Closing Date; (ii) any loss or damage to any
Transferor Indemnified Party resulting from any inaccuracy in or breach of any
representation or warranty of the Partnership or the REIT

 

-52-



--------------------------------------------------------------------------------

or resulting from any breach or default by the Partnership or the REIT under
this Agreement or any of the other Transaction Agreements (subject, in the case
of the Tax Protection Agreement, to the terms and conditions thereof); (iii) any
wages, salaries, pension liabilities or fringe benefits accruing on or after the
Closing Date for the employees of the Partnership or employees of the Operator
for which the owner of the Project is responsible under the terms of the
Management Agreement; and (iv) all out-of-pocket costs and expenses of the
Transferor Indemnified Parties, including reasonable attorneys’ fees, related to
any actual or threatened actions, suits or judgments incident to any of the
foregoing, whether or not any such action or suit is ever filed or such judgment
is ever rendered.

 

(b) In addition, the Partnership shall hold harmless, indemnify and defend any
Transferor Indemnified Party from and against any losses, claims, damages,
liabilities or expenses to which such Transferor Indemnified Party may become
subject under the 1933 Act, the 1934 Act, or other federal, state or provincial
law regulation, common law or otherwise, or in connection with the delivery by
the Transferors of the management representation letters described in Section
12.15, insofar as any such losses, claims, damages, liabilities or expenses (or
actions in respect thereof) arise out of or are based upon any financial or
other information relating to the Company or the Project included in any
registration statement, prospectus or other offering document or report of the
REIT, the Partnership or any of their Affiliates, and the Partnership will
reimburse, as incurred, each such Transferor Indemnified Party and any partner,
director, officer, employee, agent or controlling person thereof, for any legal
or other expenses reasonably incurred by such Transferor Indemnified Party or
such partner, director, officer, employee, agent or controlling person in
connection with investigating, defending against or appearing as a third-party
witness in connection with any such loss, claim, damage, liability, expense or
action.

 

(c) In circumstances in which the indemnity agreement provided for in the
preceding paragraph of this Section 8.2 is unavailable or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
expenses or liabilities (or actions in respect thereof), each indemnifying
party, in order to provide for just and equitable contribution, shall contribute
to the amount paid or payable by such indemnified party as a result of such
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect (i) the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the offering of the securities in connection
with which such liability arose or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties on the
one hand and the indemnified party on the other in connection with the
statements or omissions or alleged statements or omissions that resulted in such
losses, claims, damages, expenses or liabilities (or actions in respect
thereof).

 

(d) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) or willful misconduct shall be entitled to
indemnification or contribution under this Section 8.2 to the extent related to
such fraudulent misrepresentation or willful misconduct from any person who was
not guilty of such fraudulent misrepresentation or willful misconduct.

 

-53-



--------------------------------------------------------------------------------

(e) In connection with any matter as to which a Transferor Indemnified Party
makes a claim for indemnification under Section 8.2(b), all out-of-pocket costs
of defending any such matter, including out-of-pocket costs, attorneys’ fees,
accountants’ fees, and disbursements and costs of attachment or similar bonds,
investigations, (collectively, “Expenses”), in connection with any such matter
shall be paid by the Partnership and the REIT in advance upon request of such
Transferor Indemnified Party that the Partnership and the REIT pay such
Expenses; provided, however that such Transferor Indemnified Party shall be
required to reimburse the Partnership or the REIT, as applicable, for Expenses
with respect to which such Transferor Indemnified Party is determined by a
non-appealable final decision from a court of competent jurisdiction not to be
entitled to indemnification.

 

8.3 Claim Procedures. Any indemnified party seeking indemnification under this
Agreement (each, an “Indemnified Party”) shall, within the relevant limitation
period provided in Section 12.3 to the extent applicable, promptly give the
indemnifying party or parties (each, the “Indemnifying Party”) written notice (a
“Claim Notice”) describing in reasonable detail the facts giving rise to any
claims for indemnification hereunder and shall include in the Claims Notice (if
then known) the amount or method of computation of the amount of such claim and
a reference to the provision of this Agreement or any agreement, certificate or
instrument delivered pursuant to this Agreement upon which such claim is based;
provided, that the Indemnified Party shall provide a Claim Notice in respect of
any action at law or in equity by or against a third party as to which
indemnification will be sought as promptly as possible after the action or suit
is commenced, it being understood that the failure to give such Claim Notice
shall not relieve or otherwise affect the obligation of the Indemnifying Party
to provide indemnification hereunder except to the extent the rights of the
Indemnifying Party have been prejudiced thereby.

 

8.4 Defense of Claim. The Indemnifying Party shall have the right, at its own
cost, to participate jointly in the defense of any claim or demand in connection
with which the Indemnified Party has claimed indemnification under this Article
8, and may elect to take over the defense of such claim or demand through
counsel of its own choosing by so notifying the Indemnified Party within sixty
(60) days of receipt of the Indemnified Party’s notice of such claim or demand;
provided the Indemnified Party has acknowledged in writing to the Indemnifying
Party that the Indemnifying Party is responsible for such claim or demand. If
the Indemnifying Party elects to take over the defense of any claim or demand
pursuant to its right under this Article 8:

 

  (a) it shall keep the Indemnified Party reasonably informed as to the status
of such matter and shall promptly send copies of all pleadings to the
Indemnified Party; and

 

  (b) with respect to any issue involved in such claim or demand, it shall have
the sole right to settle or otherwise dispose of such claim or demand on

 

-54-



--------------------------------------------------------------------------------

such terms as it shall deem appropriate; provided, however, that (x) it shall
permit the Indemnified Party to participate in any settlement or defense through
counsel chosen by the Indemnified Party; provided, that the fees and expenses of
such counsel shall be borne by the Indemnified Party unless both the Partnership
and one or more the Transferors are implicated with respect to such claim or
demand, or threatened claim or demand, and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them, in each of which cases the reasonable fees and expenses
of counsel (including local counsel) will be at the expense of the Indemnifying
Party, and all such fees and expenses will be reimbursed as they are incurred,
and (y) it shall not settle any claim or demand without the written consent of
the Indemnified Party, which consent shall not be unreasonably withheld or
delayed. So long as the Indemnifying Party is vigorously contesting any such
claim or demand in good faith, the Indemnified Party shall not pay or settle
such claim without the written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.

 

8.5 Right to Contest. If the Indemnifying Party does not notify the Indemnified
Party within sixty (60) days after receipt of the Indemnified Party’s notice of
such claim or demand that it is responsible for such claim or demand and has
elected to take over the defense of such claim or demand, the Indemnified Party
shall have the right to contest, compromise or settle such claim or demand, at
the expense of the Indemnifying Party, in the exercise of its reasonable
judgment; provided, however, that the consent of the Indemnifying Party to any
compromise or settlement of such claim or demand shall be required, which
consent shall not be unreasonably withheld or delayed.

 

8.6 Insurance. Contemporaneously with an admission by an Indemnifying Party that
it has, or a determination that an Indemnifying Party has, an indemnification
obligation under this Article 8, an Indemnified Party shall assign to the
Indemnifying Party, and shall (at the cost and expense of the Indemnifying
Party, which costs and expenses may, if the Transferors are the Indemnifying
Party and the Indemnifying Party so elects, be funded out of the Escrow Fund)
cooperate with the Indemnifying Party in pursuing, any available claims against
insurers who may have provided insurance coverage for any losses and shall
assign to the Indemnifying Party, any claims or rights it may have against any
Person that may reduce the losses otherwise incurred by the Indemnified Party.
Each party agrees that it shall cooperate with the other parties in the defense
of any claim or action. If the Transferors are the Indemnifying Party, they
shall have the right, subject to the consent of the Partnership, which consent
shall not be unreasonably withheld, delayed or conditioned, to satisfy a claim
loss to which an indemnification claim relates with the Escrow Fund. Without
limitation of the foregoing, the amount of the Indemnifying Party’s liability
under this Article shall be determined after taking into account any applicable
insurance or other proceeds received by the Indemnified Party and any payments
made by any insurance carrier in defending against any claim (it being
understood and agreed that the Indemnified Party shall have no obligation to sue
any insurance carrier in respect of insurance coverage).

 

-55-



--------------------------------------------------------------------------------

8.7 Limitation of Liability; Indemnity Escrow Agreement.

 

(a) If the Transferors are the Indemnifying Party, the amount of such
Indemnifying Party’s liability under this Article 8 shall be determined net of
any reserves, liability accruals or other provisions for such Losses included in
calculating Closing Working Capital or Estimated Closing Working Capital (it
being understood and agreed that there shall be no indemnification obligation of
any such Indemnifying Party with respect to any Current Liability included on
any such Working Capital Statement).

 

(b) IN NO EVENT SHALL ANY INDEMNIFYING PARTY BE LIABLE TO ANY INDEMNIFIED PARTY
FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL OR OTHER SIMILAR DAMAGES, INCLUDING
LOST PROFITS, LOST REVENUES, BUSINESS INTERRUPTION, COST OF CAPITAL OR LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY, OR PUNITIVE OR SPECIAL DAMAGES FOR ANY
BREACH OR DEFAULT UNDER, OR ANY ACT OR OMISSION ARISING OUT OF OR IN ANY WAY
RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, UNDER ANY
FORM OF ACTION WHATSOEVER, WHETHER IN CONTRACT OR OTHERWISE (OTHER THAN
INDEMNIFICATION FOR AMOUNTS PAID OR PAYABLE TO THIRD PARTIES IN RESPECT OF ANY
THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION HEREUNDER IS OTHERWISE REQUIRED AND
OTHER THAN ACTUAL OUT-OF POCKET COSTS OR EXPENSES INCURRED BY AN INDEMNIFIED
PARTY TO REMEDY ANY SUCH BREACH, DEFAULT, ACT OR OMISSION). By way of example,
if the Transferors enter into a below-market lease with a third party before the
Closing Date that is not approved by the Partnership pursuant to the terms
hereof, the amount by which the aggregate amount of rent payments that would
have been payable under a “market” lease for such space (as reasonably
determined by the parties taking into account other similar leases in Boston,
Massachusetts) exceeds the actual aggregate amount of rent payable under such
lease, in each case as such payments shall be discounted to the Closing Date at
a rate of interest equal to 6% shall be deemed to be a direct damage and not a
consequential, indirect, incidental or other similar damage hereunder for which
the Transferors shall not be liable to the Partnership. Similarly, if the
Project is affected by an undisclosed unsatisfied requirement for repairs, the
actual costs related to the repair of the Project and any lost rent under
binding Tenant Leases then in effect shall be considered to be a direct damage
for which the Transferors shall be liable to the Partnership; but, any other
lost profits, lost revenue, business interruption, cost of capital interruption
or business reputation or opportunity (including lost bookings) shall be deemed
to be a consequential, indirect, incidental or other similar damage hereunder
for which the Transferors shall not be liable to the Partnership. Without
limitation of the foregoing, the parties expressly acknowledge and agree that,
except as provided in Section 8.2, any losses, damages or liabilities incurred
by any party under applicable securities laws, including the 1933 Act or the
1934 Act, shall constitute consequential, indirect, incidental or other similar
damages hereunder for which no party hereto shall have any indemnification
obligation under this Agreement.

 

-56-



--------------------------------------------------------------------------------

(c) On the Closing Date, each of the Transferors shall deposit with the
Indemnity Escrow Agent the respective amount of cash (or a letter of credit
reasonably satisfactory to the Partnership for such amount of cash) or Class C
Preferred Units, as applicable, constituting the Escrow Fund required to
deposited by such Transferor pursuant to the Indemnity Escrow Agreement, and
such Escrow Fund shall be disbursed as provided in the Indemnity Escrow
Agreement. Except with respect to an indemnification obligation arising out of a
breach by any Transferor of a representation contained in Section 3.1(a),
3.1(b), 3.1(c), 3.1(q) or 3.1(u) or, Section 3.2, in the case of SCG, as to
which this sentence shall not apply, any indemnification obligation of any of
the Transferors shall, subject to the second sentence of Section 8.9(a), be
satisfied solely out of the Escrow Fund established pursuant to the Indemnity
Escrow Agreement and no Transferor shall have any liability pursuant to this
Agreement in excess of sums on deposit in the Escrow Fund; provided, however,
that the Transferors’ indemnification obligations with respect to their
respective Project Pro Rata Portions of obligations, liabilities, claims, liens
or encumbrances resulting from the litigation listed on Schedule 8.7(c) shall
not be limited to the Escrow Fund established under the Indemnity Escrow
Agreement unless the applicable insurance company insuring against any such
claim has admitted coverage with respect to such claim and the amount of
coverage under the applicable insurance policy is adequate to cover such claim
(in which event the Transferors’ indemnification obligation in respect of such
claim shall be limited to the Escrow Fund).

 

8.8 Several Obligations of Transferors. Notwithstanding anything contained
herein to the contrary, the indemnification obligations of the Transferors
hereunder shall be several and not joint, it being understood that (except as
expressly provided in Section 8.7(b) and 8.7(c)), none of the Transferors shall
be required to pay in excess of such Transferor’s Pro Rata Portion of any
aggregate amount agreed or determined to be owing by the Transferors pursuant to
this Article 8, subject to the limitation set forth in Section 8.7(c) (it being
understood and agreed that, subject to the foregoing limitation, with respect to
any breach of a representation by a Transferor of a representation contained in
Section 3.1(a), 3.1(b), 3.1(c), 3.1(q) or 3.1(u), or Section 3.2, in the case of
SCG, such Transferor shall be liable for all of such loss or damage to the
Partnership resulting from such breach but no other Transferor shall be liable
for any such loss or damage resulting from such breach).

 

8.9 Exclusivity of Indemnity.

 

(a) Except as set forth in Section 8.7(c), the indemnification provided in this
Article 8 and the Indemnity Escrow Agreement shall be the sole and exclusive
remedy after the Closing Date for damages available to the parties to this
Agreement for breach of any of the representations, warranties, covenants and
agreements contained herein. It is understood and agreed, however, that no
adjustment to the consideration payable to the Transferors pursuant to Article 2
hereof shall be paid out of the Escrow Fund.

 

(b) Each of the parties acknowledges and agrees that, if the Closing occurs, for
purposes of this Article 8 and for of determining whether there has been an
inaccuracy in, or breach of, a representation or warranty contained in this
Agreement: (i) the inclusion of an item on a Schedule to this Agreement as an
exception to a representation or

 

-57-



--------------------------------------------------------------------------------

warranty shall be deemed also to be the inclusion of such item as an exception
to each other representation or warranty to which such item may reasonably
relate, and (ii) any item included as a liability in the calculation of
Estimated Closing Working Capital or Closing Working Capital or any item of
which the Partnership has Knowledge on or prior to the execution of this
Agreement hereof shall be deemed to be included as an exception to each
representation or warranty to which such item is applicable.

 

ARTICLE 9. DAMAGE AND DESTRUCTION; CONDEMNATION.

 

9.1 Damage and Destruction.

 

(a) If all or any part of the Project is damaged by fire or other casualty
occurring following the date hereof and prior to the Closing Date, then:

 

  (i) if the casualty results in 20% or less of the hotel guest rooms at the
Project being uninhabitable, or if the estimated cost of repair or restoration
of the public areas of the hotel is less than or equal to $6,400,000, neither
party shall have the right to terminate this Agreement and the parties shall
nonetheless consummate this transaction in accordance with this Agreement,
without any abatement of the Closing Date Consideration or any liability or
obligation on the part of the Transferors by reason of said destruction or
damage. In such event, the Transferors shall assign to the Partnership any right
of the Transferors to receive proceeds under any applicable casualty insurance
policy for the repair and restoration of the destruction or damage caused, and
the amount of the Estimated Closing Working Capital and the Closing Working
Capital shall be decreased by the amount of the deductible on such casualty
insurance policy; and

 

  (ii) if the casualty results in 20% or more of the hotel guest rooms at the
Project being uninhabitable, or if the estimated cost of repair or restoration
of the public areas of the hotel exceeds $6,400,000, the Partnership shall have
the option, exercisable within twenty (20) days after receipt of notice of the
occurrence of such fire or other casualty and the estimated cost to repair the
same, time being of the essence, to terminate this Agreement by delivering
notice thereof to the Transferors, whereupon the Earnest Money (together with
any interest accrued thereon) shall be returned to the Partnership and this
Agreement shall be deemed cancelled and of no further force or effect, and
neither party shall have any further rights or liabilities against or to the
other except for such provisions which are expressly provided in this Agreement
to survive the termination hereof. If a fire or other casualty described in this
clause (ii) shall occur and the Partnership shall not timely elect to terminate
this Agreement, then the Partnership and the Transferors shall consummate this
transaction in accordance with

 

-58-



--------------------------------------------------------------------------------

this Agreement, without any abatement of the Closing Date Consideration or any
liability or obligation on the part of the Transferors by reason of said
destruction or damage and, in such event, the Transferors shall assign to the
Partnership any of the Transferors’ right to receive proceeds under its casualty
insurance policy for the repair and restoration of the destruction or damage
caused, and, the amount of the Estimated Closing Working Capital and the Closing
Working Capital shall be decreased by the amount of the deductible on such
casualty insurance policy.

 

(b) The estimated cost to repair and/or restore shall be established by
estimates obtained by Transferors from independent contractors, reasonably
acceptable to the Partnership and the provisions of Section 9.1(c) below.

 

(c) The provisions of this Section 9.1 supersede the provisions of Section
5-1311 of the General Obligations Law of the State of New York. Any disputes
under this Section 9.1 as to the cost of repair or restoration or the time for
completion of such repair or restoration shall be resolved by expedited
arbitration before a single arbitrator selected in accordance with the rules of
the American Arbitration Association. Such arbitrator shall be an independent
architect or engineer having at least ten (10) years of experience in the
construction of hotels in Boston, Massachusetts. The determination of the
arbitrator shall be conclusive and binding upon the parties. The costs and
expenses of such Arbitrator shall be borne equally by the Transferors and the
Partnership.

 

9.2 Condemnation.

 

(a) If, prior to the Closing Date, any part of the Project having a value of
$25,000,000 or more is taken (other than a temporary taking for a period not to
exceed two weeks), or if the Transferors shall receive an official notice from
any Governmental Authority having eminent domain power over the Project of its
intention to take, by eminent domain proceeding, any part of the Project having
a value of $25,000,000 or more (a “Taking”), then the Partnership shall have the
option, exercisable within ten (10) days after receipt of notice of such Taking,
time being of the essence, to terminate this Agreement by delivering notice
thereof to the other party, whereupon the Earnest Money (together with any
interest earned thereon) shall be returned to the Partnership and this Agreement
shall be deemed cancelled and of no further force or effect, and neither party
shall have any further rights or liabilities against or to the other except
pursuant to the provisions of this Agreement which are expressly provided to
survive the termination hereof. If a Taking shall occur and neither party shall
timely elect to terminate this Agreement, then the Partnership and the
Transferors shall consummate this transaction in accordance with this Agreement,
without any abatement of the Closing Date Consideration or any liability or
obligation on the part of the Transferors by reason of such Taking; provided,
however, that the Transferors shall, on the Closing Date, (i) assign and remit
to the Partnership, and the Partnership shall be entitled to receive and keep,
the net proceeds of any award or other proceeds of such Taking which may have
been collected by the Transferors as a result of such Taking less the reasonable
expenses incurred by the Transferors in connection with such Taking, or (ii) if
no award or other

 

-59-



--------------------------------------------------------------------------------

proceeds shall have been collected, deliver to the Partnership an assignment of
the Transferors’ right to any such award of other proceeds which may be payable
to the Transferors as a result of such Taking and the Partnership shall
reimburse the Transferors for the reasonable expenses incurred by the
Transferors in connection with such Taking.

 

(b) The provisions of this Section 9.2 supersede the provisions of Section
5-1311 of the General Obligations Law of the State of New York.

 

ARTICLE 10. TAX REDUCTION PROCEEDINGS.

 

10.1 The Transferors may file and/or prosecute an application for the reduction
of the assessed valuation of the Project or any portion thereof for real estate
taxes for the 2004-2005 Boston, Massachusetts fiscal year (the “2005 Tax Year”),
or any fiscal period prior to the 2005 Tax Year. The Transferors shall have the
right to withdraw, settle or otherwise compromise any protest or reduction
proceeding affecting real estate taxes assessed against the Project for the 2005
Tax Year and any fiscal period prior to the 2005 Tax Year without the prior
consent of the Partnership. The Partnership may file and/or prosecute an
application for the reduction of the assessed valuation of the Project or any
portion thereof for real estate taxes for the 2005-2006 Boston, Massachusetts
fiscal year (the “2006 Tax Year”). The Partnership shall have the right to
withdraw, settle or otherwise compromise any protest or reduction proceeding
affecting real estate taxes assessed against the Project for (i) the 2006 Tax
Year, provided the Transferors shall have consented with respect thereto, which
consent shall not be unreasonably withheld or delayed. The amount of any tax
refunds (net of customary attorneys’ fees and other costs incurred by the
Transferors or the Partnership in seeking such a reduction and subject to the
rights with respect thereto, of any, of tenants) with respect to any portion of
the Project for the tax year in which the Effective Time occurs shall be
apportioned between the Transferors and the Partnership as of the Effective
Time. If, in lieu of a tax refund, a tax credit is received with respect to any
portion of the Project for the tax year in which the Effective Time occurs, then
(x) within thirty (30) days after receipt by the Transferors or the Partnership,
as the case may be, of evidence of the actual amount of such tax credit (net of
attorneys’ fees and other costs incurred by the Transferors in obtaining such
tax credit and subject to the rights with respect thereto, if any, of tenants),
the tax credit apportionment shall be readjusted between the Transferors and the
Partnership, and (y) upon realization by the Partnership of a tax savings on
account of such credit, the Partnership shall pay to the Transferors an amount
equal to the savings realized (as apportioned). All refunds, credits or other
benefits applicable to any fiscal period prior to the 2005 Tax Year shall belong
solely to the Transferors (and the Partnership shall have no interest therein)
and, if the same shall be paid to the Partnership or anyone acting on behalf of
the Partnership, the same shall be paid to the Transferors within five (5) days
following receipt thereof, but the Partnership shall have no liability for
attorney fees or their costs. The provisions of this Section 10.1 shall survive
the Closing.

 

ARTICLE 11. TERMINATION.

 

11.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

  (a) by the mutual written agreement of the Partnership and the Transferors; or

 

-60-



--------------------------------------------------------------------------------

  (b) by the Partnership or the Transferors if any Governmental Authority shall
have issued an order or taken any other action that restrains, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby and
such order or other action shall have become final and non-appealable; provided,
however, that no party may terminate this Agreement pursuant to this Section
11.1(b) if such party has willfully taken an action that results in the issuance
of such order or the taking of such action by a Governmental Authority; or

 

  (c) by either the Partnership or the Transferors if the Closing shall not have
occurred on or prior to October 3, 2005; provided that the party or parties
terminating this Agreement shall not be in breach of this Agreement at the time
of such termination; or

 

  (d) by the Partnership: (i) pursuant to Section 9.1(a)(ii); (ii) pursuant to
Section 9.2(a); (iii) if any act, omission, occurrence, condition, fact or event
has occurred (including any breach by the Transferors of any of their
representations, warranties, covenants or other agreements contained in this
Agreement that has not been cured within thirty (30) days after the giving of
written notice by the Partnership to the Transferors specifying such breach)
that would reasonably be expected to give rise to the failure of a condition for
the benefit of the Partnership set forth in Section 5.2 to be satisfied on or
prior to the Closing Date (after giving effect to any adjournment of the Closing
Date which may occur pursuant to Section 5.5), or (iv) pursuant to any other
right under this Agreement for the Partnership to terminate this Agreement; or

 

  (e) by the Transferors if any act, omission, occurrence, condition, fact or
event has occurred (including any breach by the Partnership or the REIT of any
of its representations, warranties, covenants or other agreements contained in
this Agreement that cannot be or has not been cured within thirty (30) days
after the giving of written notice by the Transferors to the Partnership
specifying such breach), that would reasonably be expected to give rise to the
failure of a condition for the benefit of the Transferors set forth in Section
5.3 to be satisfied on or prior to the Closing Date (after giving effect to any
adjournment of the Closing Date which may occur pursuant to Section 5.5), or
pursuant to any other right under this Agreement for the Transferors to
terminate this Agreement.

 

11.2 Effect of Termination.

 

(a) In the event of the termination of this Agreement by any party pursuant to
Section 11.1, this Agreement shall forthwith terminate and have no further force
and effect, except that (a) the covenants and agreements set forth in Section
7.6 (Expenses), Section 12.2 (Brokers) and this Section 11.2 shall survive such
termination indefinitely,

 

-61-



--------------------------------------------------------------------------------

(b) the covenants and agreements set forth in Section 12.14 (Confidentiality)
shall survive for a period of two (2) years after the termination of this
Agreement and (c) nothing in this Section 11.2 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or to impair the right of any party to compel
specific performance by another Party of its obligations under this Agreement.

 

ARTICLE 12. MISCELLANEOUS.

 

12.1 Waiver. Each party hereto may, at any time or times, at its election, waive
any of the conditions to its obligations hereunder by a written waiver expressly
detailing the extent of such waiver (and no other waiver or alleged waiver by
such party shall be effective for any purpose). No such waiver shall reduce the
rights or remedies of such party by reason of any breach by the other party or
parties of any of its or their obligations hereunder.

 

12.2 Brokers. The Transferors represent and warrant that they have not hired any
brokers or finders in connection with the Project or this transaction other than
Pinnacle. The Partnership represents and warrants that it has not hired any
brokers or finders in connection with the Project or this transaction. The
Partnership shall be obligated to pay on the Closing Date the commission due
Pinnacle to the extent such commission has been included as a liability on the
Estimated Working Capital Statement and the Closing Working Capital Statement,
and the Transferors shall be liable for any other amounts due to Pinnacle.

 

12.3 Survival; Further Instruments. All warranties, representations, covenants,
obligations and agreements contained in or made pursuant to this Agreement
(including, without limitation, the indemnification obligations under Article 8
hereof) shall survive the Closing hereunder and the transfers and conveyances
and other transactions hereunder or contemplated hereby and any and all
performances hereunder until the date that is the third anniversary of the
Closing Date (except that bona fide claims first asserted in writing with
specificity within the period referred to above shall not thereafter be barred);
provided that the representations and warranties contained in Sections 3.1(a),
3.1(b), 3.1(c), 3.2, 4.1(a), 4.1(b), 4.1(c), 4.1(d), 4.1(e) and 4.2(a) shall
survive indefinitely; provided further, however, that the indemnification
obligations of the Transferors with respect to the third-party litigation claims
described on Schedule 8.7(c) shall, as expressly set forth in, and subject to,
Section 8.7(c), survive until the date that is the later to occur of (i) the
third anniversary of the Closing Date and (ii) the date on which the applicable
insurance company insuring against any such claim admits coverage with respect
to such claim and the amount of coverage under the applicable insurance policy
is adequate to cover such claim, but in no event later than the date on which
such claim is resolved. Thereafter all such representations and warranties shall
be extinguished, if applicable, and no claim for the recovery of any losses may
be asserted against the Transferors in respect thereof. Each party will,
whenever and as often as it shall be requested so to do by the other, cause to
be executed, acknowledged or delivered any and all such further instruments and
documents as may be necessary or proper, in the reasonable opinion of the
requesting party, in order to carry out the intent and purpose of this Agreement
and as is consistent with this Agreement.

 

-62-



--------------------------------------------------------------------------------

12.4 No Third Party Benefits. This Agreement is made for the sole benefit of the
Partnership and the Transferors and their respective successors and assigns
(subject to the limitation on assignment set forth in Section 12.7 below), and
no other Person or Persons shall have any right or remedy or other legal
interest of any kind under or by reason of this Agreement. Whether or not either
party hereto elects to employ any or all the rights, powers or remedies
available to it hereunder, such party shall have no obligation or liability of
any kind to any third party by reason of this Agreement or by reason of any of
such party’s actions or omissions pursuant hereto or otherwise in connection
with this Agreement or the transactions contemplated hereby.

 

12.5 Entire Agreement. This Agreement (including all Schedules hereto) contains
the entire agreement between the parties respecting the matters herein set forth
and supersedes all prior agreements between the parties hereto respecting such
matters. Except as otherwise provided above, no remedy conferred upon a party in
this Agreement is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute.

 

12.6 Waivers. Except as herein expressly provided, no waiver by a party of any
breach of this Agreement or of any warranty or representation hereunder by
another party shall be deemed to be a waiver of any other breach by such other
party (whether preceding or succeeding and whether or not of the same or similar
nature). No failure or delay by a party to exercise any right it may have by
reason of the default of another party shall operate as a waiver of default or
modification of this Agreement or shall prevent the exercise of any right by the
first party while the other party continues to be so in default.

 

12.7 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that none of the parties hereto may assign this Agreement
without the prior written consent of the others, which consent may be withheld
in such other parties’ sole and absolute discretion; provided, however, that
after the date on which all adjustments to the Closing Date Consideration
payable hereunder in connection with the delivery of the Closing Working Capital
Statement pursuant to Section 2.4(f) shall have been paid in full, the
Partnership may assign this Agreement to a direct or indirect wholly-owned
Subsidiary; but such assignment shall in no way relieve the REIT or the
Partnership of any of their respective obligations under this Agreement (it
being understood and agreed that each of the REIT and the Partnership shall
remain fully and primarily liable for all of their respective obligations under
this Agreement notwithstanding any such assignment); and provided further, that
WCBC may assign all of its rights to receive payments hereunder to one or more
of its direct or indirect affiliates.

 

-63-



--------------------------------------------------------------------------------

12.8 Amendments. The provisions of this Agreement may not be amended, changed or
modified orally, but only by an agreement in writing signed by the party against
whom any amendment, change or modification is sought.

 

12.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

12.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

12.11 Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE PRINCIPLES THEREOF GOVERNING CONFLICTS OF LAWS), AND ANY ACTION OR
PROCEEDING ARISING HEREUNDER SHALL ONLY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR IN A UNITED STATES DISTRICT COURT SITTING IN THE STATE OF NEW YORK.
THE PARTIES EACH CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND/OR A UNITED STATES DISTRICT COURT SITTING IN THE STATE OF NEW YORK. THE
PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

12.12 Notices. All notices and other communications which a party is required or
desires to send to the other shall be in writing and shall be sent by messenger,
facsimile, reputable overnight courier or registered or certified mail, postage
prepaid, return receipt requested. Notices and other communications shall be
deemed to have been given on the Business Day of actual receipt. If a notice is
sent by facsimile, a copy of the notice shall be sent by one of the other
methods specified above. Notices shall be addressed as follows:

 

To the Transferors:

 

W. Copley Boston Corporation

c/o Enpro International Inc.

152 W. 57th Street

58th Floor

New York, NY 10019

Attention: Mr. Robert French

Facsimile No. 212-974-0598

 

-64-



--------------------------------------------------------------------------------

and:

 

SCG Copley Square LLC

c/o Starwood Capital Group Global, L.L.C.

591 West Putnam Avenue

Greenwich, CT 06830

Attention: Madison Grose, Esq.

Facsimile No. (203) 422-7814

 

with a copy to:

 

Morrison & Foerster

425 Market Street

San Francisco, CA 94105-2482

Attention: Thomas F. Kostic, Esq.

Facsimile No. (415) 268-7522

 

and to:

 

Rinaldi, Finkelstein & Franklin, LLC

591 West Putnam Avenue

Greenwich, CT 06830

Attention: Ellis Rinaldi, Esq.

Facsimile No. (203) 422-7873

 

and to:

 

Davies Ward Phillips & Vineberg LLP

625 Madison Avenue, 12th Floor

New York, NY 10022

Attention: Gerald D. Shepherd, Esq.

Facsimile No. (212) 308-0132

 

To the Partnership:

 

c/o LaSalle Hotel Properties

4800 Montgomery Lane, Suite M25

Bethesda, Maryland 20814

Attention: Chief Operating Officer

Facsimile No. (301) 941-1553

 

with a copy to:

 

Hagan & Vidovic, L.L.P.

200 East Randolph Drive

Chicago, Illinois 60601

Attention: R. K. Hagan, Esq.

Facsimile No. (312) 228-0982

 

-65-



--------------------------------------------------------------------------------

or to such other person and/or address as shall be specified by either party in
a notice given to the other pursuant to the provisions of this Section 12.12.

 

12.13 Attorney’s Fees. In the event any party institutes legal proceedings to
enforce its rights hereunder, the prevailing party in such litigation shall be
paid all reasonable expenses of the litigation by the losing party, including
its attorneys’ fees.

 

12.14 Confidentiality.

 

(a) Prior to any issuance by the Partnership or the REIT of a press release or
other public announcement with respect to this Agreement or the transactions
contemplated hereby, the Partnership and the REIT will afford the Current Owners
a reasonable opportunity to review and comment upon any such press release or
other public announcement and will accommodate comments reasonably made by the
Current Owners regarding any references in any such press release to any of the
Current Owners or any of their Affiliates or to the financial nature or
character of the transactions contemplated by this Agreement or the Redemption
Agreement (it being understood and agreed that the comments made by the Current
Owners shall not preclude the Partnership or the REIT from making disclosure
statements required to be made by applicable securities laws or regulations).

 

(b) Prior to the Closing, the Transferors shall not, and shall advise their
investors whom they inform of the transactions contemplated hereby not to, issue
a press release with respect to this Agreement or the transactions contemplated
hereby. After the Closing, prior to any issuance by any Transferor of a press
release or other public announcement with respect to this Agreement or the
transactions contemplated hereby, each Transferor shall provide the Partnership
the reasonable opportunity to review and comment upon any such press release or
other public announcement and will accommodate comments reasonably made by the
Partnership regarding any references in any such press release to the
Partnership or any of its Affiliates or to the financial nature or character of
the transactions contemplated by this Agreement or the Redemption Agreement.

 

12.15 Audit. From and after the date of this Agreement through the Closing Date,
the Transferors will, at the expense of the Partnership and the REIT, provide
the Partnership’s independent accountants with access to the books and records
of the Westban Venture and the Company. Promptly upon the request of the
Partnership, the Transferors will, at the expense of the Partnership and the
REIT, provide the Partnership with unaudited interim financial statements of the
Westban Venture for the six-month periods ended June 30, 2005 and June 30, 2004
and provide the Partnership’s independent accountants with a management
representation “bring-down” letter with respect to the audited historical
financial statements of Westban Venture for the years ended December 31, 2004,
December 31, 2003 and December 31, 2002 and a management representation letter
with respect to the unaudited financial statements of the Westban Venture for
the six-month periods ended June 30, 2005 and June 30, 2004.

 

-66-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

W. COPLEY BOSTON CORPORATION,     a Delaware corporation By:  

/s/  Desmond Hudson

--------------------------------------------------------------------------------

Name:   Desmond Hudson Title:   Vice President Accounting/Secretary SCG COPLEY
SQUARE LLC,     a Delaware limited liability company By:   SCG Copley Square
Business Trust, a Massachusetts business trust, its managing member By:  

/s/  Madison Grose

--------------------------------------------------------------------------------

Name:   Madison Grose Title:     LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,    
a Delaware limited partnership By:   LaSalle Hotel Properties, a Maryland real
estate investment trust, its general partner By:  

/s/  Michael D. Barnello

--------------------------------------------------------------------------------

Name:   Michael D. Barnello Title:   Chief Operating Officer LASALLE HOTEL
PROPERTIES,     a Maryland real estate investment trust By:  

/s/  Michael D. Barnello

--------------------------------------------------------------------------------

Name:   Michael D. Barnello Title:   Chief Operating Officer LASALLE HOTEL
LESSEE, INC.     an Illinois corporation By:  

/s/  Michael D. Barnello

--------------------------------------------------------------------------------

Name:   Michael D. Barnello Title:   President

 

-67-